Exhibit 10.2

EXECUTION VERSION

A1 CREDIT AGREEMENT

Dated as of July 31, 2009

among

ENBRIDGE ENERGY PARTNERS, L.P.,

as Borrower,

ENBRIDGE ENERGY COMPANY, INC.,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS   

1.01

   Defined Terms    1

1.02

   Other Interpretive Provisions    19

1.03

   Accounting Terms    19

1.04

   Rounding    19

1.05

   References to Agreements and Laws    20    ARTICLE II       THE COMMITMENTS
AND LOANS   

2.01

   Loans    20

2.02

   Borrowings, Conversions and Continuations of Loans    20

2.03

   Prepayments    21

2.04

   Reduction or Termination of Commitments    21

2.05

   Repayment of Loans    22

2.06

   Applicable Rate    22

2.07

   Interest    22

2.08

   Fees    23

2.09

   Computation of Interest and Fees    23

2.10

   Evidence of Debt    23

2.11

   Payments Generally    24

2.12

   [Intentionally Omitted]    24

2.13

   Inability to Determine Rates    24

2.14

   Funding Losses    25    ARTICLE III       CONDITIONS PRECEDENT TO LOANS   

3.01

   Conditions of Initial Loans    25

3.02

   Conditions to all Loans    25    ARTICLE IV       REPRESENTATIONS AND
WARRANTIES   

4.01

   Existence, Qualification and Power; Compliance with Laws    25

4.02

   Authorization; No Contravention    26

4.03

   Governmental Authorization    26

4.04

   Binding Effect    26

4.05

   Financial Statements    26

4.06

   No Default    27    ARTICLE V       AFFIRMATIVE COVENANTS   

5.01

   Financial Statements    27

5.02

   Payment of Obligations    27

5.03

   Preservation of Existence, Etc.    28

5.04

   Compliance with Laws    28

 

i



--------------------------------------------------------------------------------

   ARTICLE VI       NEGATIVE COVENANTS   

6.01

   Liens    28

6.02

   Investments    29

6.03

   Indebtedness    30

6.04

   Mergers; Sale of Assets    33

6.05

   Consolidated Leverage Ratio    33

6.06

   Indebtedness of Non-OLP Subsidiaries    34

6.07

   Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries    34    ARTICLE VII       EVENTS OF DEFAULT AND REMEDIES   

7.01

   Events of Default    35

7.02

   Remedies Upon Event of Default    36    ARTICLE VIII       MISCELLANEOUS   

8.01

   Amendments, Etc.    36

8.02

   Notices and Other Communications; Facsimile Copies    37

8.03

   No Waiver; Cumulative Remedies    38

8.04

   Payments Set Aside    38

8.05

   Successors and Assigns    38

8.06

   Interest Rate Limitation    39

8.07

   Counterparts    39

8.08

   Integration    39

8.09

   Severability    39

8.10

   Governing Law    39

8.11

   Waiver of Right to Trial by Jury    40

8.12

   USA PATRIOT Act Notice    40

8.13

   ENTIRE AGREEMENT    40

8.14

   Limited Recourse    40

SCHEDULES

 

4.05

    —     Material Events   

6.01

    —     Existing Liens   

6.03

    —     Existing Indebtedness   

8.02

    —     Lender’s Office, Addresses for Notices   

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

A

   —    Form of Loan Notice

B

   —    Form of Note

C

   —    Form of Assignment and Assumption Agreement

D

   —    Form of Subordination Agreement

 

iii



--------------------------------------------------------------------------------

A1 CREDIT AGREEMENT

This A1 CREDIT AGREEMENT (this “Agreement”) dated as of July 31, 2009 is made
and entered into by and among ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), and ENBRIDGE ENERGY COMPANY, INC., a Delaware
corporation (the “Lender”).

WHEREAS, the Lender and the Borrower desire to enter into this Agreement,
whereby the Lender will make Loans (as defined below) to the Borrower from time
to time up to a preapproved maximum amount;

WHEREAS, the Borrower entered into the B1 Credit Agreement with Enbridge Energy,
Limited Partnership, a Delaware limited partnership, on behalf of the Series AC,
as borrower (the “Series AC”), dated as of the date hereof (as such agreement
may be amended, supplemented or otherwise modified from time to time, the “B1
Credit Agreement”), whereby the Borrower will make loans to the Series AC from
time to time in an amount equal to the Loans drawn by the Borrower from the
Lender under this Agreement;

WHEREAS, the Lender, the Borrower and the Series AC desire that the proceeds of
the Loans made by the Lender to the Borrower under this Agreement be used to
fund loans made by the Borrower to the Series AC under the B1 Credit Agreement,
which will be used by the Series AC to fund a portion of the total costs to
construct (a) the U.S. portion of the proposed 36-inch diameter crude oil
pipeline from Hardisty, Alberta to Superior, Wisconsin, with an initial annual
capacity of 450,000 barrels per day and (b) related terminals, interconnections,
tanks and pump stations located in the United States (collectively, the “Alberta
Clipper Project”);

WHEREAS, the Lender has agreed to make the Loans subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. The following terms shall have the meanings set forth below:

“2007 Credit Facility” means the Second Amended and Restated Credit Agreement,
dated as of April 4, 2007, among the Borrower, Bank of America, as
administrative agent, and the other agents and lenders party thereto, as
amended, supplemented or modified from time to time, or any replacement facility
thereof.

“Acquired Assets” has the meaning set forth in the definition of “Incremental
EBITDA”.

“Acquired Subsidiary” has the meaning set forth in the definition of
“Incremental EBITDA”.

 

1



--------------------------------------------------------------------------------

“Acquisition Period” means the period beginning with the date of payment of the
purchase price for a Specified Acquisition (the “Acquisition Closing Date”) and
continuing through the earliest of (a) the last day of the second fiscal quarter
following the quarter in which the Acquisition Closing Date occurs, (b) the date
designated by the Borrower as the termination date of such Acquisition Period,
or (c) the Quarter End Date on which the Borrower is in compliance with
Section 6.05 as such compliance is determined as if such period was not the
Acquisition Period. As used in this definition, “Specified Acquisition” means
any one or more transactions (i) consummated during a consecutive 9-month period
pursuant to which the Borrower or one or more of its Subsidiaries, or any
combination of the foregoing, directly or indirectly, whether in the form of
capital expenditure, an investment, a merger, a consolidation, an amalgamation
or otherwise and whether through a solicitation of tender of equity interests,
one or more negotiated block, market, private or other transactions, or any
combination of the foregoing, acquires for an aggregate purchase price of not
less than $50,000,000 (A) all or substantially all of the business or assets of
any other Person or operating division or business unit of any other Person or
(B) more than 50% of the equity interests in any other Person and
(ii) designated by the Borrower to the Lender as a “Specified Acquisition” (such
designation may be made at any time during an Acquisition Period that began on
the Acquisition Closing Date for such Specified Acquisition); provided that
following a designation of a Specified Acquisition, the Borrower may not
designate a subsequent Specified Acquisition unless, after the end of the most
recent Acquisition Period there shall have occurred at least one Quarter End
Date on which the Borrower is in compliance with Section 6.05, as such
compliance is determined as if such period was not an Acquisition Period. As
used in this definition, “Quarter End Date” means the last date of a fiscal
quarter.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Alberta Clipper Project” has the meaning set forth in the recitals hereto.

“Applicable Rate” has the meaning specified in Section 2.06.

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries and Unrestricted Subsidiaries for the fiscal
year ended December 31, 2008, and the related consolidated statements of income
and cash flows for such fiscal year of such Persons.

“B1 Commitment” means the “Commitment” as defined in the B1 Credit Agreement.

“B1 Credit Agreement” has the meaning set forth in the recitals hereto.

 

2



--------------------------------------------------------------------------------

“B1 Loan Notice” means “Loan Notice” as defined in the B1 Credit Agreement.

“Bank of America” means Bank of America, N.A.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” Such prime rate is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced prime
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change. If for any reason the “prime rate” set by Bank of
America has not been announced for such day, then such rate as set and publicly
announced by Wachovia for such day shall be used.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning set forth in the introductory paragraph hereto, and
includes its successors and assigns permitted hereby, if any.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by the Lender pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, either (a) the State of New York or (b) the City of Calgary, Alberta,
Canada, and if such day relates to any Fixed Period Eurodollar Rate Loan, it
must also be a day on which dealings in Dollar deposits are conducted by and
between banks in the applicable offshore Dollar interbank market.

“Closing Date” means the first date all the conditions precedent in Section 3.01
are satisfied or waived.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means the Lender’s obligation to make Loans to the Borrower
pursuant to Section 2.01 in an aggregate principal amount not to exceed
$400,000,000, as such amount may be reduced or adjusted from time to time in
accordance with this Agreement.

“Consolidated” or “consolidated” when used with reference to a Subsidiary or an
Unrestricted Subsidiary means that such Subsidiary or Unrestricted Subsidiary is
consolidated for financial reporting purposes in accordance with GAAP.

“Consolidated EBITDA” means, for any period, an amount equal to the sum of
(a) Consolidated Net Income for such period, (b) consolidated interest expense
deducted in determining such Consolidated Net Income, (c) the amount of taxes,
based on or measured by income, used or included in the determination of such
Consolidated Net Income, and (d) the amount of depreciation and amortization
expense deducted in determining such Consolidated Net Income.

 

3



--------------------------------------------------------------------------------

“Consolidated Funded Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries (for the avoidance of doubt, excluding the
Unrestricted Subsidiaries) on a consolidated basis, the sum of (without
duplication) the following: (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including all
Obligations hereunder); (b) that portion of obligations with respect to capital
leases that are capitalized in the consolidated balance sheet of the Borrower
and its Subsidiaries; and (c) without duplication, the unpaid principal amount
of all Guarantee Obligations with respect to Indebtedness of the type specified
in subsections (a) and (b) above of Persons other than the Borrower or any of
its Subsidiaries and excluding in all cases (i) Qualifying Subordinated
Indebtedness owing to an Affiliate of the Borrower and (ii) to the extent
included in any of clauses (a) through (c) above, Designated Hybrid Securities.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Subsidiaries (for the avoidance of doubt, excluding the Unrestricted
Subsidiaries) from continuing operations (excluding gains or losses resulting
from mark to market activity as a result of the implementation of Statement of
Financial Accounting Standard 133, as amended) before extraordinary items
(excluding gains or losses from Dispositions of assets) for that period
determined on a consolidated basis; provided, for the purposes of the definition
of Consolidated Operating Income, Consolidated Net Income shall be calculated by
including the Unrestricted Subsidiaries.

“Consolidated Net Worth” means, as to the Borrower at any date, the sum of
(i) the amount of partners’ capital of the Borrower determined as of such date
in accordance with GAAP, and (ii) Designated Hybrid Securities; provided, there
shall be excluded, without duplication, from such determination (to the extent
otherwise included therein) the amount of accumulated other comprehensive gain
or loss as of such date determined in accordance with GAAP.

“Consolidated Operating Income” means, for any period, (i) the sum of
Consolidated Net Income and consolidated interest expense for such period less
(ii) the sum of consolidated interest income and consolidated income classified
as “Other” for such period, and in each of the foregoing instances,
“consolidated” refers to the Borrower, its Subsidiaries and Unrestricted
Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
pursuant to which such Person is obligated to perform an agreement or other
undertaking.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with Pricing Level 1 being the highest and
Pricing Level 6 being the lowest), unless there is a split in Debt Ratings of
more than one level, in which case the level that is one level lower than the
higher Debt Rating shall apply.

 

4



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Fixed Period Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

“Delegate” means Enbridge Energy Management, L.L.C., the delegate of the General
Partner, and its successors and permitted assigns.

“Designated Hybrid Securities” means at the end of any fiscal quarter, the
outstanding Hybrid Securities at such time in a face amount that does not exceed
15% of Total Capitalization at such time.

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” means lawful money of the United States of America.

“EBITDA” means for any period and for any Person and its consolidated
Subsidiaries the sum of (a) net income of such Person and its consolidated
Subsidiaries from continuing operations (excluding gains or losses resulting
from mark to market activity as a result of the implementation of Statement of
Financial Accounting Standard 133, as amended) before extraordinary items
(excluding gains or losses from dispositions of assets), and (b) to the extent
deducted in determining net income of such Person and its consolidated
Subsidiaries (i) all interest expense plus the portion of rent expense of such
Person under capitalized leases that is treated as interest in accordance with
GAAP, (ii) the amount of taxes, based on or measured by income, and (iii) the
amount of depreciation and amortization expense, in each case of such Person and
its consolidated Subsidiaries for such period.

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

“EPRM” means Enbridge Partners Risk Management, L.P., a Delaware limited
partnership, and a Wholly-Owned Subsidiary.

 

5



--------------------------------------------------------------------------------

“EPRM Swap Contracts” means Swap Contracts to which EPRM is a counterparty,
provided that (a) no other Subsidiary of the Borrower is a counterparty thereto
or has Guarantee Obligations with respect thereto, (b) EPRM engages in no
business other than the entry into Swap Contracts and related documents,
instruments and agreements, and the performance of obligations and duties, the
taken of actions, and the exercise of rights, privileges, interests or benefits
under and incidental thereto, and (c) EPRM’s assets consist solely of Swap
Contracts and related documents, instruments and agreements, and rights,
privileges, interests and benefits thereunder, and other assets related to, or
needed or needful for, the performance of obligations, taking of actions or
exercise of rights, privileges, interests or benefits thereunder or arising
under, or in connection with, revenues and operations with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any rules
and regulations issued pursuant thereto.

“Event of Default” means any of the events or circumstances specified in
Article VII.

“Excess Swap Termination Value” means, as of any quarter-end date of
determination, an amount equal to the excess of (a) the net aggregate Swap
Termination Value as of such quarter-end date of (i) all Swap Contracts (other
than EPRM Swap Contracts) pursuant to which one or more Subsidiaries of the
Borrower are obligated as a counterparty and for which no other Subsidiary of
the Borrower has a Guarantee Obligation with respect thereto, and (ii) all Swap
Contracts for which one or more Subsidiaries of the Borrower has a Guarantee
Obligation, in each case without duplication of any such Swap Contracts and
Guarantee Obligations with respect thereto over (b) $150,000,000.

“Excluded Subsidiary” means any Subsidiary which is subject to any Excluded
Subsidiary Transfer Restrictions; provided, however, that a Subsidiary that is
subject to Excluded Subsidiary Transfer Restrictions will not be deemed to be an
Excluded Subsidiary by reason of such Excluded Subsidiary Transfer Restrictions
if, after giving effect thereto, such Subsidiary is permitted to make the
payments, loans, advances and transfers of the type described in clauses (1),
(2), (3) and (4) of the definition of Intercompany Restrictions to the Borrower
or to at least one other Subsidiary that is not subject to any Excluded
Subsidiary Transfer Restrictions that restrict such Subsidiary’s ability to make
such payments, loans, advances and transfers to the Borrower.

“Excluded Subsidiary Transfer Restrictions” means restrictions of the type
described in clauses (1), (2), (3), or (4) of the definition of Intercompany
Restrictions, other than restrictions of the type described in clause (4) which
are otherwise excepted by any of clauses (B)(4)(d.), (B)(4)(e.), (B)(4)(f.),
(B)(4)(g.), or (B)(4)(h.), (a) which are set forth in agreements governing
Refinancings of or other amendments to Indebtedness of the Borrower that were
not set forth in the agreements governing such Indebtedness prior to such
Refinancing or amendment, or (b) which would be Intercompany Restrictions absent
the exception set forth in clause (B)(4)(c.) of Section 6.03(a)(i).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on

 

6



--------------------------------------------------------------------------------

such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to Bank of America on such day on such transactions as determined by the
Lender.

“Financing Vehicle” has the meaning set forth in the definition of “Hybrid
Securities.”

“Fixed Period Eurodollar Rate” means, with respect to any Fixed Period
Eurodollar Rate Loan for the Interest Period applicable to such Fixed Period
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Lender from time to time) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Fixed Period Eurodollar Rate” for such Interest Period
shall equal the Fixed Period Eurodollar Rate (as defined in the 2007 Credit
Facility) that applied to the most recent borrowing of Fixed Period Eurodollar
Loans (as defined in the 2007 Credit Facility) under the 2007 Credit Facility.

“Fixed Period Eurodollar Rate Loan” means a Loan that bears interest at a rate
of interest based on the Fixed Period Eurodollar Rate.

“Funded Debt” of any Person (an “Obligor”), means, as of any date of
determination, the sum of (without duplication) the following: (a) the
outstanding principal amount of all obligations of such Obligor, whether current
or long-term, for borrowed money, (b) that portion of obligations of such
Obligor with respect to capital leases that are capitalized in a balance sheet
of such Obligor; and (c) without duplication, the unpaid principal amount of all
Guarantee Obligations of such Obligor with respect to Indebtedness of the type
specified in subsections (a) and (b) above of Persons other than such Obligor.

“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession, that are applicable to the circumstances as of the date of
determination, consistently applied.

“General Partner” means Enbridge Energy Company, Inc., a Delaware corporation,
and after the date hereof, any one or more Subsidiaries of Enbridge Inc., a
corporation incorporated under the federal laws of Canada, that shall succeed
Enbridge Energy Company, Inc. in the capacity as general partner of the
Borrower.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

 

7



--------------------------------------------------------------------------------

“Guarantee Obligation” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligees in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligees against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person; provided,
however, that the term “Guarantee Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guarantying Person in good faith.

“Hybrid Securities” means any trust preferred securities or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions issued by the
Borrower or a Financing Vehicle. “Financing Vehicle” means a business trust,
limited liability company, limited partnership or similar entity
(i) substantially all of the common equity, general partner or similar interests
of which are owned (either directly or indirectly through one or more
Wholly-Owned Subsidiaries) at all times by the Borrower, (ii) that has been
formed for the sole purpose of issuing trust preferred securities or deferrable
interest subordinated debt, and (iii) substantially all the assets of which
consist of (A) subordinated debt of the Borrower and (B) payments made from time
to time on such subordinated debt. In order for any trust preferred securities
or deferrable interest subordinated debt to be considered “Hybrid Securities”
for purposes of this Agreement, if the Borrower or any Financing Vehicle has
issued any trust preferred securities or deferrable interest subordinated debt
that it intends to treat as Hybrid Securities in connection with the
calculations of Consolidated Funded Debt, Consolidated Net Worth or Total
Capitalization, the Borrower shall have delivered to the Lender information
sufficient to demonstrate that the terms of such trust preferred securities or
deferrable interest subordinated debt, as the case may be, meet the criteria set
forth in this definition.

“Incremental EBITDA” means, (i) as to any Person which becomes a Subsidiary (an
“Acquired Subsidiary”) as a result of an acquisition by the Borrower or a
Subsidiary of such Acquired Subsidiary, EBITDA of such Person for the four full
quarters ending immediately prior

 

8



--------------------------------------------------------------------------------

to the acquisition of such Acquired Subsidiary, or (ii) in regard to the
acquisition of all or substantially all of the business or assets of any Person
or the operating division or business unit of any Person (an “Acquired Asset”)
by the Borrower or a Subsidiary, EBITDA with respect to the Acquired Asset for
the four full quarters ending immediately prior to the acquisition of such
Acquired Asset, as reasonably determined by the Borrower and reasonably
acceptable to the Lender.

“Indebtedness” means, as to any Person at a particular time, all of the
following (without duplication):

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) any direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

(c) Intentionally Blank;

(d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services except trade accounts payable arising in the ordinary course of
business of such Person, and indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

(e) capital leases;

(f) all Guarantee Obligations of such Person in respect of any of the foregoing;
and

(g) for the purposes of determining compliance with the applicable provisions of
Sections 6.06 or 6.07, obligations of such Person under Swap Contracts, and
Guarantee Obligations of such Person in respect of Swap Contracts, but only to
the extent of Excess Swap Termination Value. For purposes of Section 6.06,
Indebtedness of the Non-OLP Subsidiaries shall be calculated quarterly and
include the Non-OLP Subsidiaries’ Ratable Share of Excess Swap Termination Value
as of the relevant quarter-end date of determination, and for purposes of
Section 6.07, Indebtedness of the Operating Partnership and the Operating
Partnership Subsidiaries shall be calculated quarterly and include the Operating
Partnership’s and the Operating Partnership Subsidiaries’ Ratable Share of
Excess Swap Termination Value as of the relevant quarter-end date of
determination.

For all purposes hereof, the Indebtedness of any Person shall include, without
duplication, the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person by its

 

9



--------------------------------------------------------------------------------

governing agreements and applicable law except for customary exceptions
acceptable to the Lender. The amount of any capital lease as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. The amount of any net obligation under any Swap Contract, and the
amount of any Guarantee Obligations in respect of any Swap Contract, on any date
shall be deemed to be the Swap Termination Value of such Swap Contract as of
such date.

“In-Service Date” has the meaning set forth in the Tariff Term Sheet.

“Intercompany Restrictions” has the meaning set forth in Section 6.03(a)(i).

“Interest Payment Date” means, (a) as to any Fixed Period Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Fixed Period
Eurodollar Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.

“Interest Period” means, with respect to any Fixed Period Eurodollar Rate Loan,
the period commencing on the date such Fixed Period Eurodollar Rate Loan is
disbursed or converted to or continued as a Fixed Period Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower in its Loan Notice; provided that:

(i) any Interest Period applicable to any Fixed Period Eurodollar Rate Loan that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day;

(ii) any Interest Period applicable to any Fixed Period Eurodollar Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to the provisions of clause (i) above, end
on the last Business Day of the calendar month at the end of such Interest
Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning set forth in the introductory paragraph hereto, and
includes its successors and assigns.

 

10



--------------------------------------------------------------------------------

“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 8.02, or such other address or account as the Lender may from
time to time notify to the Borrower.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge, security interest or any other
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, a deposit arrangement and the
filing of any financing statement under the Uniform Commercial Code or
comparable Laws of any jurisdiction) for a creditor’s claim to be satisfied from
assets or proceeds prior to the claims of other creditors or the owners,
including, if applicable, the interest of a purchaser of accounts receivable but
excluding the title of the lessor under any operating lease.

“Loan” has the meaning set forth in Section 2.01.

“Loan Documents” means this Agreement, each Note, and each Loan Notice.

“Loan Notice” means written or telephonic notice of (a) a Borrowing of Loans,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Loans as the same Type, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of a B1 Loan Notice or Exhibit A or if telephonic,
shall be immediately followed by written notice in the form of a B1 Loan Notice
or Exhibit A; provided, any such telephone notice shall be irrevocable when
given notwithstanding that it is required to be so confirmed in writing.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, financial condition,
prospects or assets of the Borrower and its consolidated Subsidiaries (other
than the Unrestricted Subsidiaries) taken as a whole; (b) a material impairment
of the ability of the Borrower to pay any Obligation when due or otherwise to
perform its material obligations under this Agreement or any Note; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of this Agreement or any Note.

“Material Project” means any capital construction or expansion project of the
Borrower or its Subsidiaries, the aggregate capital cost or budgeted capital
cost of which, in each case, including capital costs expended prior to the
acquisition of any such project by the Borrower or its Subsidiaries, as the case
may be, exceeds $25,000,000.00.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project

(A) prior to the Commercial Operation Date of such Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs) a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Lender as the projected Consolidated
EBITDA attributable to such Material Project for the first 12-month period
following the scheduled Commercial Operation Date of such Material Project (such
amount to be determined based on customer contracts relating to such Material
Project (or negotiated settlements in place in connection with such Material
Project which the Borrower has demonstrated to the reasonable satisfaction of
the Lender have the same effect), the creditworthiness of the other parties to
such contracts, and projected revenues from such

 

11



--------------------------------------------------------------------------------

contracts, capital costs and expenses, scheduled Commercial Operation Date, oil
and gas reserve and production estimates, commodity price assumptions and other
factors deemed appropriate by the Lender) which may, at the Borrower’s option,
be added to Consolidated EBITDA for the fiscal quarter in which construction or
expansion of such Material Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but without duplication of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date (as used in this Agreement, references to “scheduled Commercial
Operation Date” mean the scheduled Commercial Operation Date as reflected in the
request from the Borrower to the Lender for approval of the applicable Material
Project EBITDA Adjustments), then the foregoing amount shall be reduced, for
quarters ending after the scheduled Commercial Operation Date to (but excluding)
the first full quarter after the actual Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
actual period of delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than 270
days but not more than 365 days, 75%, and (v) longer than 365 days, 100%; and

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Lender as the projected
Consolidated EBITDA attributable to such Material Project (determined in the
same manner set forth in clause (A) above) for the balance of the four full
fiscal quarter period following such Commercial Operation Date, which may, at
the Borrower’s option, be added to actual Consolidated EBITDA for such fiscal
quarters.

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless:

(a) to the extent Material Project EBITDA Adjustments will be made to
Consolidated EBITDA in determining compliance with Section 6.05, the Borrower
shall have delivered to the Lender a written request for Material Project EBITDA
Adjustments setting forth (i) the scheduled Commercial Operation Date for such
Material Project, (ii) information regarding such scheduled Commercial Operation
Date sufficient to demonstrate that such date meets the criteria sets forth in
the definition of Commercial Operation Date, (iii) pro forma projections of
Consolidated EBITDA attributable to such Material Project, (iv) information, as
applicable, regarding (A) customer contracts relating to such Material Project
(or negotiated settlements in connection with such Material Project), (B) the
creditworthiness of the other parties to such contracts or settlements, as the
case may be, (C) projected revenues from such contracts or settlements, as the
case may be, (D) projected capital costs and expenses, (E) oil and gas reserve
and production estimates, and (F) commodity price assumptions, and (v) such
other information previously requested by the Lender which it reasonably deemed
necessary to approve such Material Project EBITDA Adjustments, and

 

12



--------------------------------------------------------------------------------

(b) the Lender shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Lender may reasonably request, all in form and substance
reasonably satisfactory to the Lender, and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 25% of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments or any adjustments for
acquisitions pursuant to clause (1) of the definition of Pro Forma EBITDA).

“Material Subsidiary” means any Subsidiary that directly or through one or more
Subsidiaries (a) owns assets with a book value equal to 10% or more of the book
value of the consolidated assets of the Borrower, its Consolidated Subsidiaries
and its Consolidated Unrestricted Subsidiaries, (b) contributed 10% or more of
Consolidated Operating Income for any fiscal quarter during the four fiscal
quarters most recently ended of the Borrower, its Consolidated Subsidiaries and
its Consolidated Unrestricted Subsidiaries, or (c) is a “significant subsidiary”
as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to
the Securities Act of 1933, as amended, as such Regulation is in effect on any
date of determination. A Subsidiary will be deemed to have become a Material
Subsidiary on either (i) the date of its acquisition or formation, if after
giving effect to such acquisition or formation, it constitutes a Material
Subsidiary, as reasonably determined by the Borrower and reasonably acceptable
to the Lender, or, if applicable (ii) the 75 th day following the end of each of
the first 3 fiscal quarters of the Borrower or the 120th day following the end
of each fiscal year of the Borrower, as applicable, if as of the immediately
preceding quarter-end or year-end, as applicable, and based on the financial
statements prepared for such ending quarterly or annual period, it constituted a
Material Subsidiary, as reasonably determined by the Borrower and reasonably
acceptable to the Lender.

“Maturity Date” means the earlier to occur of (i) the Scheduled Maturity Date,
and (ii) the date that is 180 days after the In-Service Date; provided that in
no event shall the Maturity Date occur prior to the maturity date of the B1
Credit Agreement.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof, or if no such successor, any other debt rating agency
selected by the Borrower and approved by the Lender.

“Mortgage” shall mean, collectively, the mortgage, security agreement and
fixture filings between the Operating Partnership and the Trustee, each dated as
of December 12, 1991, as amended, modified or supplemented from time to time and
in effect, and covering assets located in Illinois, Indiana, Michigan,
Minnesota, New York, North Dakota and Wisconsin.

“Mortgage Note Agreements” shall mean, collectively, those certain Note
Agreements, each dated as of December 12, 1991, between the Operating
Partnership and each of the respective purchasers of the Mortgage Notes, as
amended, supplemented or modified from time to time and in effect.

 

13



--------------------------------------------------------------------------------

“Mortgage Notes” shall mean, collectively, the Operating Partnership’s 9.15%
First Mortgage Notes due December 15, 2011, originally issued in the aggregate
principal amount of $310,000,000 pursuant to the separate Mortgage Note
Agreements, dated December 12, 1991, between the Operating Partnership and the
institutional investors party thereto, together with any loan agreement and
security documents executed in connection therewith, any and all instruments
given in renewal, extension, modification or rearrangement of or in substitution
or replacement for any one or more of the foregoing described promissory notes
and other documents, whether given to the original purchaser thereof (or its
designee) or any other Person and other documents.

“Net Tangible Assets” means tangible assets of the Borrower and its Subsidiaries
(for the avoidance of doubt, excluding the Unrestricted Subsidiaries) on a
consolidated basis.

“Non-OLP Consolidated Net Income” means, for any period, the net income of the
Non-OLP Subsidiaries from continuing operations (excluding gains or losses
resulting from mark to market activity as a result of the implementation of
Statement of Financial Accounting Standard 133, as amended) before extraordinary
items (excluding gains or losses from Dispositions of assets) for that period.

“Non-OLP Indebtedness Limitation” has the meaning specified in Section 6.06.

“Non-OLP Inter-Company Indebtedness” means Indebtedness owed by a Non-OLP
Subsidiary to the Borrower or to a Wholly-Owned Non-OLP Subsidiary (other than,
for the avoidance of doubt, an Unrestricted Subsidiary).

“Non-OLP Pro Forma EBITDA” means, for any period, at the time of any
determination thereof, without duplication, (a) Non-OLP Consolidated Net Income,
plus (b) to the extent actually deducted in determining such Non-OLP
Consolidated Net Income, interest expense (and in the case of capital leases the
portion of rent expense that is treated as interest in accordance with GAAP),
income taxes, depreciation and amortization for the Non-OLP Subsidiaries for
such period, calculated on a pro forma basis making adjustments for acquisitions
of any Person or all or substantially all of the business or assets of any other
Person or the operating division or business unit of any Person made during such
period, to the extent not reflected in such Non-OLP Consolidated Net Income.

“Non-OLP Subsidiaries” means Subsidiaries (for the avoidance of doubt, excluding
Unrestricted Subsidiaries) of the Borrower other than the Operating Partnership
and Operating Partnership Subsidiaries.

“Note” means, a promissory note made by the Borrower in favor of the Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities and obligations of
the Borrower arising under any Loan Document, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest that accrues after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws naming the Borrower as
the debtor in such proceeding.

 

14



--------------------------------------------------------------------------------

“OLP Indebtedness Limitation” has the meaning specified in Section 6.07.

“OLP Inter-Company Indebtedness” means Indebtedness owed by the Operating
Partnership or by an Operating Partnership Subsidiary to the Borrower, to the
Operating Partnership, or to a Wholly-Owned Operating Partnership Subsidiary
(other than, for the avoidance of doubt, an Unrestricted Subsidiary).

“Operating Partnership” means Enbridge Energy, Limited Partnership, a Delaware
limited partnership, a Subsidiary of the Borrower.

“Operating Partnership Subsidiary” means any Subsidiary (for the avoidance of
doubt, excluding Unrestricted Subsidiaries) of the Operating Partnership.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Operating Partnership, dated as of the date hereof,
as amended, supplemented or modified from time to time.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

“Pro Forma EBITDA” means, at the time of any determination thereof, without
duplication, Consolidated EBITDA for the preceding four quarters ending on such
date (the “Subject Period”), calculated on a pro forma basis (1) at the
Borrower’s option, making adjustments for acquisitions of any Person or all or
substantially all of the business or assets of any other Person or the operating
division or business unit of any Person made during such Subject Period, to the
extent not reflected in such Consolidated Net Income, and (2) at the Borrower’s
option, making Material Project EBITDA Adjustments. If any Subsidiary is an
Excluded Subsidiary on both (i) the last day of a Subject Period and (ii) on the
date (as used in this paragraph, the “Determination Date”) that is the earlier
of (x) the date that the Borrower delivers financial statements pursuant to
Section 5.01 for such Subject Period and (y) the date that the Borrower is
required to deliver financial statements pursuant to Section 5.01, then the net
income of such Subsidiary shall not be included in the calculation of
Consolidated Net Income for such Subject Period and such Subsidiary’s interest
expense, income taxes, depreciation and amortization shall not be added to
Consolidated Net Income pursuant to clause (b) above. If a Subsidiary is not an
Excluded Subsidiary on the last day of the Subject Period, or if such

 

15



--------------------------------------------------------------------------------

Subsidiary is an Excluded Subsidiary on the last day of a Subject Period but is
no longer an Excluded Subsidiary on the Determination Date, then such Subsidiary
will not be considered an Excluded Subsidiary during any part of the Subject
Period, its net income will be included in the calculation of Consolidated Net
Income for the Subject Period to the same extent as if it had not been an
Excluded Subsidiary during any part of the Subject Period, and its interest
expense, income taxes, depreciation and amortization will be added to
Consolidated Net Income pursuant to clause (b) above. For the avoidance of
doubt, and by way of an example (but not exhaustive of all other applicable
examples), the EBITDA for a Subject Period which is attributable to a
Subsidiary, that at any time during that Subject Period was an Excluded
Subsidiary, shall nonetheless be included in the Pro Forma EBITDA for such
Subject Period if, on either the last day of the Subject Period or the
Determination Date such Subsidiary is, for whatever reason, no longer an
Excluded Subsidiary, including by reason of discharging the Indebtedness that
imposed the applicable Excluded Subsidiary Transfer Restriction or Excluded
Subsidiary Transfer Restrictions or having otherwise terminated the application
of all related provisions that imposed such restriction or restrictions.

“Qualifying Subordinated Indebtedness” means unsecured Indebtedness of the
Borrower owing to a Subsidiary or other Affiliate of the Borrower (in each case,
other than an Unrestricted Subsidiary), provided that (a) such Indebtedness has
a maturity date of at least six months subsequent to the Maturity Date,
(b) interest accruing on such Indebtedness is, at the option of the Borrower
payable not in cash but in additional Indebtedness of like tenor and term,
(c) no amortization of principal of such Indebtedness is scheduled prior to the
date that is at least six months subsequent to the Scheduled Maturity Date,
(d) no Subsidiary of the Borrower has any Guarantee Obligation or other
repayment obligation with respect thereto, and (e) such Indebtedness is
expressly subordinated to the Obligations under the Loan Documents pursuant to a
subordination agreement in the form of Exhibit D hereto.

“Ratable Share of Excess Swap Termination Value” means, as of any quarter-end
date of determination:

(a) for the Non-OLP Subsidiaries, an amount equal to (i) the sum of (A) the net
aggregate Swap Termination Value of all Swap Contracts pursuant to which any
Non-OLP Subsidiary is obligated as a counterparty and (B) the net aggregate Swap
Termination Value of all Swap Contracts for which any Non-OLP Subsidiary has a
Guarantee Obligation, in each case without duplication of any such Swap
Contracts and Guarantee Obligations with respect thereto, divided by the sum of
(A) the net aggregate Swap Termination Value of all Swap Contracts pursuant to
which any Subsidiary is obligated as a counterparty and (B) the net aggregate
Swap Termination Value of all Swap Contracts for which any Subsidiary has a
Guarantee Obligation, in each case without duplication of any such Swap Contacts
and Guarantee Obligations with respect thereto (the “Aggregate Subsidiary Swap
Obligations”), times (ii) the Excess Swap Termination Value as of such date; and

(b) for the Operating Partnership and the Operating Partnership Subsidiaries, an
amount equal to (i) the sum of (A) the net aggregate Swap Termination Value of
all Swap Contracts pursuant to which any of the Operating Partnership or any
Operating Partnership Subsidiary is obligated as a counterparty and (B) the net
aggregate Swap Termination Value of all Swap Contracts for which any of the
Operating Partnership or any Operating Partnership

 

16



--------------------------------------------------------------------------------

Subsidiary has a Guarantee Obligation, in each case without duplication of any
such Swap Contracts and Guarantee Obligations with respect thereto, divided by
the Aggregate Subsidiary Swap Obligations (as defined in clause (a) above),
times (ii) the Excess Swap Termination Value as of such date.

“Refinancing” means, with respect to any Indebtedness, the extension,
refinancing, renewal, replacement, defeasance or refunding of such Indebtedness.

“Responsible Officer” means the president, chief financial officer, chief
accountant, controller, treasurer, assistant treasurer, secretary or assistant
secretary of the Borrower, the General Partner or the Delegate.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or any successor to the rating agency business thereof, or if no
such successor, any other debt rating agency selected by the Borrower and
approved by the Lender.

“Scheduled Maturity Date” means July 1, 2011.

“Senior Indenture” means that certain Indenture dated September 15, 1998
providing for the issuance of senior debt securities of the Operating
Partnership, which indenture is between the Operating Partnership, as issuer,
and JPMorgan Chase Bank, N.A., successor to The Chase Manhattan Bank, as
trustee.

“Senior Unsecured Notes” means, collectively, the following: (a) the 7% senior
notes due 2018 in the aggregate principal amount of $100,000,000 issued by the
Operating Partnership pursuant to the Senior Indenture; (b) the 7 1/8% senior
notes due 2028 in the aggregate principal amount of $100,000,000 issued by the
Operating Partnership pursuant to the Senior Indenture; (c) the 7.9% senior
notes due 2012 in the aggregate principal amount of $100,000,000 issued by the
Operating Partnership pursuant to the Senior Indenture; and (d) such other
senior unsecured notes issued by the Operating Partnership on or after the
Closing Date pursuant to the Senior Indenture.

“Series AC” has the meaning set forth in the recitals hereto.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. In the definition of “Unrestricted Subsidiaries”, the term
“Subsidiary” means each Subsidiary of the Borrower. In all other provisions of
this Credit Agreement and the other Loan Documents, the term “Subsidiary” does
not include any Unrestricted Subsidiary.

 

17



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of each Swap Contract, after taking
into account the effect of any netting agreement related to such Swap Contract,
(a) for any date on or after the date there has been an early termination of the
transactions under such Swap Contract and a termination value has been
determined in accordance therewith, such termination value, and (b) for any date
prior to the date referenced in clause (a) the amount determined as the
mark-to-market value for such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contract (which may include the Lender).

“Tariff Term Sheet” shall mean the Alberta Clipper U.S. Term Sheet dated
June 28, 2007 and approved by the U.S. Federal Energy Regulatory Commission by
the letter dated August 28, 2008 (124 FERC ¶ 61,200 (2008)), as the same may be
amended from time to time.

“Threshold Amount” means $25,000,000.

“Total Capitalization” means, at any date, the total of (i) Consolidated Funded
Debt plus (ii) Consolidated Net Worth.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Fixed Period Eurodollar Rate Loan.

“Unrestricted Subsidiaries” means any Subsidiary of the Borrower that is
designated to the Lender in writing by the Borrower as an Unrestricted
Subsidiary after the date hereof; provided, however, that no Subsidiary may be
designated as an Unrestricted Subsidiary if, (a) on the effective date of
designation, a Default or Event of Default has occurred and is continuing,
(b) the creation, formation or acquisition of such Subsidiary would not
otherwise be permitted under Section 6.04 hereof, (c) the creation, acquisition
or formation of such Subsidiary would not be permitted under the Mortgage Note
Agreements or any other material contract or agreement to which the Borrower is
a party, or (d) based on the financial statements most recently delivered
pursuant to Section 5.01 or the good faith determination by the Borrower, such
Subsidiary is a Material Subsidiary. If an Unrestricted Subsidiary becomes a
Material Subsidiary, such Subsidiary shall no longer be deemed an Unrestricted
Subsidiary.

 

18



--------------------------------------------------------------------------------

“Wachovia” means Wachovia Bank, National Association, or any successor thereof.

“Wholly-Owned” when used to describe a Subsidiary means that all of the equity
of such Subsidiary is wholly owned by the Borrower, either directly or
indirectly through another wholly-owned Subsidiary of the Borrower.

1.02 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii) Unless otherwise specified herein, Article, Section, Exhibit and Schedule
references are to this Agreement.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

(v) The verb “continue,” and its usage in correlative forms, with reference to a
Default or an Event of Default, shall mean that such Default or Event of Default
has occurred and continues and, if applicable, after the passage of the
applicable notice or cure period continues uncured, unwaived or otherwise
unremedied, or with respect to the event or circumstance giving rise thereto,
and after the passage of the applicable notice or cure period, continues
uncured, unwaived or otherwise unremedied.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

19



--------------------------------------------------------------------------------

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a)references to documents (including the Loan Documents) shall be
deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document, and (b)references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

ARTICLE II

THE COMMITMENTS AND LOANS

2.01 Loans. Subject to the terms and conditions set forth herein, the Lender
agrees to make loans (each a “Loan”) to the Borrower on the Closing Date and on
one Business Day per month (or more frequently, if agreed by the Lender in the
Lender’s sole discretion) during the period from the Closing Date to the
Maturity Date, in an aggregate amount for all Loans not to exceed at any time
outstanding the amount of the Lender’s Commitment. Any Loans that have been
prepaid or repaid may not be reborrowed.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Loans as the same Type shall be made upon the Borrower’s
irrevocable notice to the Lender. Each such notice must be received by the
Lender not later than 11:00 a.m., Mountain Standard Time or Mountain Daylight
Time (as applicable), (i)three Business Days prior to the requested date of any
such Borrowing of, conversion to or continuation of any such Fixed Period
Eurodollar Rate Loans or of any conversion of any such Fixed Period Eurodollar
Rate Loans to Base Rate Loans, and (ii)on the requested date of any Borrowing of
Base Rate Loans. Each Loan Notice shall specify (A)whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Loans as the same Type, (B)the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(C)the principal amount of Loans to be borrowed, converted or continued, (D)the
Type of Loans to be borrowed or to which existing Loans are to be converted, and
(E)if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made or continued as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Fixed Period Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Fixed Period Eurodollar Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice and the Borrower’s satisfaction of the
conditions in Section 3.01 or Section 3.02, as applicable, the Lender shall make
the funds available to the Borrower either by wire transfer of such funds, in
each case in accordance with instructions provided to the Lender by the
Borrower.

 

20



--------------------------------------------------------------------------------

(c) The parties hereto agree that if Series AC delivers a copy of a B1 Loan
Notice to the Lender substantially contemporaneously with the delivery of such
B1 Loan Notice to the Borrower, such B1 Loan Notice shall be deemed by the
Lender and the Borrower to constitute a Loan Notice provided by the Borrower to
the Lender in accordance with Section 2.02(a).

(d) Except as otherwise provided herein, a Fixed Period Eurodollar Rate Loan may
be continued or converted only on the last day of the Interest Period for such
Fixed Period Eurodollar Rate Loan. During the existence of a Default or Event of
Default, no Loans may be requested as, converted to or continued as Fixed Period
Eurodollar Rate Loans without the consent of the Lender, and the Lender may
demand that any or all of the then outstanding Fixed Period Eurodollar Rate
Loans be converted to Base Rate Loans at the end of the respective Interest
Periods therefor, if at the end of such periods, a Default or an Event of
Default is then in existence.

(e) The Lender shall promptly notify the Borrower of the interest rate
applicable to any Fixed Period Eurodollar Rate Loan upon determination of such
interest rate. The determination of the Fixed Period Eurodollar Rate by the
Lender shall be conclusive in the absence of manifest error. The Lender shall
notify the Borrower of any change in its referenced prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

2.03 Prepayments.

(a) The Borrower may, upon notice to the Lender, at any time or from time to
time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that such notice must be received by the Lender not later than 11:00
a.m., Mountain Standard Time or Mountain Daylight Time (as applicable),
(i) three Business Days prior to any date of prepayment of Fixed Period
Eurodollar Rate Loans, and (ii) one Business Day prior to any date of prepayment
of Base Rate Loans. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of Fixed Period Eurodollar Rate Loans shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 2.14.

(b) On each date on or after the Closing Date upon which the Borrower receives
any payment or prepayment of principal or interest under the B1 Credit
Agreement, the Borrower shall prepay the Loans in an amount equal to 100% of the
amount received by the Borrower as such payment or prepayment.

2.04 Reduction or Termination of Commitments. The Borrower may, upon notice to
the Lender, terminate the Commitment, or permanently reduce the Commitment. Once
reduced in accordance with this Section, the Commitment may not be increased. If
the B1

 

21



--------------------------------------------------------------------------------

Commitment is terminated or permanently reduced in accordance with the B1 Credit
Agreement, the Commitment shall automatically be terminated or permanently
reduced by an amount equal to the amount of the reduction of the B1 Commitment.

2.05 Repayment of Loans. Subject to Section 8.14, the Borrower shall repay to
the Lender on the Maturity Date the aggregate principal amount of Loans
outstanding on such date.

2.06 Applicable Rate. The “Applicable Rate” under this Agreement shall be the
following percentages per annum, based upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing
Level

  

Debt Ratings S&P/Moody’s

   Facility Fee
Rate     Applicable Rate for
Eurodollar Loans     Applicable
Rate for Base
Rate Loans    Utilization
Fee Rate  

1

   A/A2 or higher    .045 %    .180 %    0    .05 % 

2

   A-/A3    .050 %    .200 %    0    .05 % 

3

   BBB+/Baa1    .070 %    .230 %    0    .05 % 

4

   BBB/Baa2    .090 %    .310 %    0    .05 % 

5

   BBB-/Baa3    .110 %    .440 %    0    .05 % 

6

   Lower than BBB-/Baa3 or unrated    .125 %    .575 %    0    .10 % 

Initially, the Applicable Rate shall be determined based upon the Debt Rating of
BBB/Baa2. Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in the Debt Rating shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i)each Fixed Period
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Fixed Period
Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii)each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

(b) In the event any amount due hereunder or under any other Loan Document
(including, without limitation, any interest payment) is not paid when due
(whether by acceleration or otherwise), the Borrower shall pay interest on such
unpaid amount (including, without limitation, interest on interest) at a
fluctuating interest rate per annum equal to the Default Rate to the fullest
extent permitted by applicable Law. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

(c) Subject to Section 8.14, interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein; provided that if the Borrower delivers a Loan Notice
in accordance with Section 2.02(a) with respect to the interest due on an
Interest Payment Date prior to the Maturity Date and satisfies the conditions
set forth in Section 3.02 on such Interest Payment Date, the interest

 

22



--------------------------------------------------------------------------------

payment due on such Interest Payment Date may be paid from the proceeds of a
Loan in an equivalent amount, unless such amount would exceed the Commitment
existing on such date. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.08 Fees.

(a) Facility Fee. Subject to Section 8.14, the Borrower shall pay to the Lender
a facility fee equal to the applicable facility fee rate based on the Debt
Rating as set forth in the definition of Applicable Rate multiplied by the
actual daily amount of the Commitment, regardless of usage. The facility fee
shall accrue at all times from the Closing Date until the Maturity Date and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date. The facility fee shall
be calculated quarterly in arrears, and if there is any change in the Debt
Rating during any quarter, the facility fee shall be computed separately for
each period during such quarter that each such Debt Rating was in effect. The
facility fee shall accrue at all times, including at any time during which one
or more of the conditions in Article III are not met.

(b) Utilization Fee. Subject to Section 8.14, the Borrower shall pay to the
Lender a utilization fee equal to the applicable utilization fee rate based on
the Debt Rating as set forth in the definition of Applicable Rate multiplied by
the actual daily aggregate Outstanding Amount of Loans for each day that such
aggregate Outstanding Amount exceeds 50% of the Commitment. The utilization fee
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date. The utilization fee
shall be calculated quarterly in arrears. The utilization fee shall accrue at
all times, including at any time during which one or more of the conditions in
Article III are not met.

2.09 Computation of Interest. Computation of interest on Base Rate Loans shall
be calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Computation of all other types of interest
and all fees shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed, which results in a higher yield to the payee
thereof than a method based on a year of 365 or 366 days. Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall bear interest for one day.

2.10 Evidence of Debt. The Loans made by the Lender shall be evidenced by one or
more accounts or records maintained by the Lender. The accounts or records
maintained by the Lender shall be conclusive absent manifest error of the amount
of the Loans made by the Lender to the Borrower and the interest and payments
thereon. Any failure so to record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Loans. Upon the request of the Lender, the
Loans may be evidenced by a Note, in addition to such accounts or records. The
Lender may attach schedules to the Note and endorse thereon the date, Type (if
applicable), amount and maturity of the applicable Loans and payments with
respect thereto.

 

23



--------------------------------------------------------------------------------

2.11 Payments Generally.

(a) Except as set forth in Section 8.14, all payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Lender at the Lender’s
Office in Dollars and in immediately available funds not later than 12:00 noon,
Mountain Standard Time or Mountain Daylight Time (as applicable), on the date
specified herein. All payments received by the Lender after 12:00 noon, Mountain
Standard Time or Mountain Daylight Time (as applicable), shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) If at any time insufficient funds are received by and available to the
Lender to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, toward costs and expenses
incurred by the Lender, (ii) second, toward repayment of interest and fees then
due hereunder, and (iii) third, toward repayment of principal then due
hereunder.

(d) Nothing herein shall be deemed to obligate the Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by the Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.12 [Intentionally Omitted.]

2.13 Inability to Determine Rates. If the Lender determines in connection with
any request for a Fixed Period Eurodollar Rate Loan or a conversion to or
continuation thereof that (a)Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount and Interest
Period of such Fixed Period Eurodollar Rate Loan, (b)adequate and reasonable
means do not exist for determining the Fixed Period Eurodollar Rate for such
Fixed Period Eurodollar Rate Loan, or (c)the Fixed Period Eurodollar Rate for
such Fixed Period Eurodollar Rate Loan does not adequately and fairly reflect
the cost to the Lender of funding such Fixed Period Eurodollar Rate Loan, the
Lender will promptly notify the Borrower. Thereafter, the obligation of the
Lender to make or maintain Fixed Period Eurodollar Rate Loans shall be suspended
until the Lender revokes such notice. Upon receipt of such notice, the Borrower
may, without liability for any attendant breakage costs, revoke any pending
request for a Borrowing, conversion or continuation of Fixed Period Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

 

24



--------------------------------------------------------------------------------

2.14 Funding Losses. Upon demand of the Lender from time to time (which demand
shall be accompanied by a certificate of such Lender setting forth in reasonable
detail the amount demanded, the bases therefor and the calculations in respect
thereto, which shall be conclusive in the absence of manifest error), the
Borrower shall, subject to Section 8.14, promptly compensate the Lender for and
hold the Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan made to such
Borrower other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan made to
the Borrower other than a Base Rate Loan on the date or in the amount notified
by the Borrower; or

(c) any loss of anticipated profits and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

All of the Borrower’s obligations under this Section 2.14 shall survive
termination of the Commitment and payment in full of all the other Obligations.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS

3.01 Conditions of Initial Loan. The obligation of the Lender to make its
initial Loan hereunder is subject to the Lender’s receipt of executed
counterparts of this Agreement, sufficient in number for distribution to the
Lender and the Borrower, each of which shall be originals, facsimiles or other
electronic reproduction (followed promptly by originals) unless otherwise
specified, and properly executed by a Responsible Officer.

3.02 Conditions to all Loans. The obligation of the Lender to honor any Loan
Notice (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Fixed Period Eurodollar Rate Loans as the same
Type) is subject to the condition precedent that no Default or Event of Default
shall exist or would result from such proposed Borrowing and the satisfaction of
the conditions precedent to borrowing set forth in Section 3.1(b) of the B1
Credit Agreement. Each Loan Notice submitted by the Borrower shall be deemed to
be a representation and warranty that the condition specified in Section 3.02
has been satisfied on and as of the date of the applicable Borrowing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as set forth below:

4.01 Existence, Qualification and Power; Compliance with Laws.

(a) The Borrower is duly organized, validly existing and has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to own its assets, carry on its business and to execute, deliver,
and perform its obligations under the Loan Documents to which it is a party.

 

25



--------------------------------------------------------------------------------

(b) The Borrower and each Subsidiary is in compliance with all Laws (including
Environmental Laws), except in each case referred to in clause (a) or this
clause (b), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

4.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower of each Loan Document has been duly authorized by all necessary
corporate or other organizational action, and does not and will not (a)violate
the terms of any of the Borrower’s Organization Documents, (b)result in any
breach of, constitute a default under, or require, pursuant to the express
provisions thereof, the creation of any consensual Lien on the properties of the
Borrower under, any Contractual Obligation to which the Borrower is a party or
any order, injunction, writ or decree of any Governmental Authority to which the
Borrower or its property is subject, or (c)violate any Law, in each case with
respect to the preceding clauses (a) through (c), which would reasonably be
expected to have a Material Adverse Effect.

4.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
required to be obtained or made by the Borrower by any material statutory law or
regulation applicable to it as a condition to the execution, delivery or
performance by, or enforcement against, the Borrower of any Loan Document.

4.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
as to enforcement to bankruptcy, insolvency, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

4.05 Financial Statements.

(a) The Audited Financial Statements (i)were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii)fairly present the financial condition of the
Borrower and its Subsidiaries and Unrestricted Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii)together with the
footnotes thereto, reflect all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries and Unrestricted
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness in accordance with GAAP consistently applied
throughout the period covered thereby.

 

26



--------------------------------------------------------------------------------

(b) Other than as set forth on Schedule 4.05, since the date of the Audited
Financial Statements to the Closing Date, there has been no event or
circumstance that has, or could reasonably be expected to have, a Material
Adverse Effect.

4.06 No Default. Neither the Borrower nor any Material Subsidiary is in default
under any Contractual Obligation which could be reasonably expected to have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as the Lender shall have any Commitment hereunder or any Loan or other
Obligation shall remain unpaid, the Borrower shall, and shall cause each
Subsidiary to:

5.01 Financial Statements. Deliver to the Lender:

(a) as soon as available, a consolidated balance sheet of the Borrower and its
Subsidiaries and Unrestricted Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of income and cash flows for such fiscal
year on Form
10-K as filed with the Securities and Exchange Commission, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
selected by the Borrower, which report and opinion shall be prepared in
accordance with GAAP and shall not be subject to any qualifications or
exceptions as to the scope of the audit nor to any qualifications and exceptions
not reasonably acceptable to the Lender; and

(b) as soon as available, a consolidated balance sheet of the Borrower and its
Subsidiaries and Unrestricted Subsidiaries as at the end of each of the first
three fiscal quarters and the related consolidated statements of income and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, on Form 10-Q as filed with the Securities and Exchange Commission,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail.

Documents required to be delivered pursuant to subsections (a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i)on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 8.02; or
(ii)on the Electronic Data Gathering, Analysis, and Retrieval system (“EDGAR”)
of the Securities and Exchange Commission.

5.02 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a)all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the Borrower or relevant Subsidiary; (b)all material lawful claims which, if
unpaid, would by law become a Lien upon its property; and (c)all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.

 

27



--------------------------------------------------------------------------------

5.03 Preservation of Existence, Etc. Except in a transaction permitted by
Section 6.04 or pursuant to statutory conversions to another form of entity as
permitted by applicable Law, preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization; and except where it will not have a Material Adverse
Effect, take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business and preserve or renew all of its registered patents, trademarks, trade
names and service marks.

5.04 Compliance with Laws. Comply in all material respects with the requirements
of all Laws applicable to it or to its business or property, except in such
instances in which (a)such requirement of Law is being contested in good faith
or a bona fide dispute exists with respect thereto or (b)the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect.

ARTICLE VI

NEGATIVE COVENANTS

So long as the Lender has any Commitment hereunder or any Loan or other
Obligation shall remain unpaid, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

6.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 6.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 6.03;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(e) Liens incurred or pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

28



--------------------------------------------------------------------------------

(f) Liens incurred or deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds (including surety and appeal bonds related to judgments only to
the extent permitted by clause (h) of this Section 6.01), performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar charges or
encumbrances which, in each case are granted, entered into or created in the
ordinary course of business of such Person;

(h) attachments or other Liens securing judgments for the payment of money not
constituting an Event of Default or securing appeal or other surety bonds
related to such judgments;

(i) Liens pursuant to any Mortgage or Mortgage Note Agreement or any “Security
Document”, as that term is defined in the Mortgage Note Agreement;

(j) Liens on property not covered by any Mortgage securing obligations under
Swap Contracts, provided that the amount of such obligations shall not exceed at
any time an aggregate amount equal to one percent (1%) of Net Tangible Assets;

(k) Liens on (i)property or shares of equity interests of a Person that becomes
a Subsidiary after the Closing Date, or (ii)Acquired Assets acquired by the
Borrower or a Subsidiary after the Closing Date, including any acquisition by
means of merger or consolidation with or into the Borrower or a Subsidiary which
is permitted by Section 6.04; provided (A)such Liens were in existence at the
time such Person becomes a Subsidiary or at the time of such acquisition of such
Acquired Assets, (B)such Liens were not created in contemplation of the
acquisition of such Person or such Acquired Assets, (C)such Liens do not
encumber property other than property owned by such Person or the Acquired
Assets then acquired, (D)if, as a result of the acquisition, the Indebtedness
secured by such Liens is or becomes Indebtedness of the Borrower but not
Indebtedness of any Subsidiary, then the aggregate principal amount of
Indebtedness secured thereby shall not exceed the Incremental EBITDA of the
Acquired Subsidiary or such Acquired Assets, and (E)the Borrower shall have
demonstrated in writing to the reasonable satisfaction of the Lender that the
secured Indebtedness created, incurred, assumed or permitted to exist referred
to in the preceding clause (D) was permitted pursuant to Section 6.03;

(l) Liens on property or assets of any Subsidiary securing Indebtedness of such
Subsidiary owing to the Borrower; and

(m) in addition to Liens permitted by the foregoing clauses (a) through (l),
other Liens securing Indebtedness, provided that in no event will the aggregate
amount of Indebtedness secured by such other Liens exceed at any time an amount
equal to 1% of Net Tangible Assets.

6.02 Investments. Purchase or otherwise acquire the capital stock or other
equity of any other Person if such purchase or other acquisition violates the
Borrower’s partnership agreement.

 

29



--------------------------------------------------------------------------------

6.03 Indebtedness. Create, incur, assume or permit to exist any Indebtedness,
except that:

(a) The Borrower may create, incur, assume or permit to exist Indebtedness as
follows:

(i) Indebtedness if

(A) after giving effect thereto, (1) no Event of Default shall have occurred and
be continuing and (2) the Borrower shall be in compliance with Section 6.05, and

(B) the agreements governing such Indebtedness do not contain terms, conditions,
covenants or events of default that restrict, on terms materially more
restrictive than provided in the Loan Documents, the ability of any Subsidiary
to:

(1) pay distributions or dividends to the Borrower or any Subsidiary on its
capital stock or other equity or with respect to any other interest or
participation in, or measured by, its profits,

(2) to pay any amounts owed to the Borrower or any Subsidiary,

(3) to make loans or advances to the Borrower or any Subsidiary or

(4) to transfer any of its properties or assets to the Borrower or any
Subsidiary

(contractual provisions that restrict any of the foregoing abilities of any
Subsidiary, other than restrictions existing under or by reason of

a. Indebtedness in effect on the Closing Date and Refinancings thereof,

b. applicable Laws,

c. instruments governing Indebtedness or capital stock or other equity of a
Person or property acquired by the Borrower or a Subsidiary (except to the
extent such Indebtedness was incurred in contemplation of such acquisition),

d. customary non-assignment provisions in contracts, licenses and leases entered
into in the ordinary course of business,

 

30



--------------------------------------------------------------------------------

e. provisions contained in documents creating Liens permitted by Section 6.01
which restrict the ability of the Borrower or a Subsidiary to transfer the
assets that are subject to such Liens,

f. provisions in documents, other than those included in the preceding clause
(e), creating purchase money obligations for property acquired in the ordinary
course of business, which restrict the ability of the Borrower or a Subsidiary
to transfer the assets acquired with the proceeds of such purchase money
financing,

g. customary provisions in bona fide contracts for the sale of property or
assets,

h. provisions with respect to the disposition or distribution of assets in joint
venture agreements or other similar agreements entered into in the ordinary
course of business, and

i. any Hybrid Security or indenture, document, agreement or security entered
into or issued in connection with a Hybrid Security and constituting a
restriction or condition on an issuer of any Hybrid Security from taking any of
the actions set forth in clauses (1) through (4) of this Section,

are collectively referred to as “Intercompany Restrictions”);

(ii) Indebtedness of the Borrower on the Closing Date and described in Schedule
6.03;

(iii) Qualifying Subordinated Indebtedness;

(iv) Indebtedness hereunder or under any other Loan Document;

(v) Indebtedness secured by Liens that are permitted to be created, incurred,
assumed or suffered to exist pursuant to Section 6.01(m); and

(vi) the Refinancing, in whole or part, of Indebtedness incurred in compliance
with the foregoing clauses of this Section 6.03(a), provided that, no such
Indebtedness is increased at the time of any such Refinancing, other than by the
additional amount of premium, if any, and accrued interest on such Indebtedness
and reasonable expenses incurred in connection therewith,

provided that no governing agreement with respect to any Indebtedness incurred
in compliance with clause (iii) or (v) of this Section 6.03(a), or Refinancing
of any Indebtedness incurred pursuant to clause (iii) or (v) of this
Section 6.03(a), shall contain Intercompany Restrictions.

 

31



--------------------------------------------------------------------------------

(b) The Non-OLP Subsidiaries may create, incur, assume or permit to exist
Indebtedness as follows:

(i) Indebtedness of the Non-OLP Subsidiaries on the Closing Date and described
in Schedule 6.03;

(ii) Indebtedness of a Person which is in existence at the time it becomes a
Subsidiary or Indebtedness assumed by a Subsidiary in connection with its
acquisition of a Person or its acquisition of all or substantially all of the
business or assets of any Person or the operating division or business unit of
any Person provided that such Indebtedness is in existence at the time of such
acquisition, provided that such Indebtedness was not incurred in contemplation
of the acquisition of such Person or such property;

(iii) other Indebtedness (including Hybrid Securities issued by a Financing
Vehicle and Indebtedness of the type included in clause (g) of the definition of
Indebtedness);

(iv) Refinancing of Indebtedness incurred pursuant to clause (i), (ii) or
(iii) of this Section 6.03(b), provided that no such Indebtedness is increased
at the time of any such Refinancing, other than by the additional amount of
premium, if any, and accrued interest on such Indebtedness and reasonable
expenses incurred in connection therewith; and

(v) Indebtedness owed to the Borrower or to any other Non-OLP Subsidiary (other
than, for the avoidance of doubt, an Unrestricted Subsidiary);

provided that no governing agreement with respect to any Indebtedness otherwise
permitted by this Section 6.03(b) shall contain Intercompany Restrictions.

(c) The Operating Partnership and the Operating Partnership Subsidiaries may
create, incur, assume or permit to exist, for so long as the Operating
Partnership is regulated by the Federal Energy Regulatory Commission or any
other governmental utility regulatory body, the following Indebtedness:

(i) Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries on the Closing Date and described in Schedule 6.03;

(ii) other Indebtedness (including Hybrid Securities issued by a Financing
Vehicle and Indebtedness of the type included in clause (g) of the definition of
Indebtedness);

(iii) Refinancing of Indebtedness incurred pursuant to clause (i) or (ii) of
this Section 6.03(c), provided that no such Indebtedness is increased at the
time of any such Refinancing, other than by the additional amount of premium, if
any, and accrued interest on such Indebtedness and reasonable expenses incurred
in connection therewith; and

 

32



--------------------------------------------------------------------------------

(iv) Indebtedness owed to the Borrower or to the Operating Partnership or to an
Operating Partnership Subsidiary (other than, for the avoidance of doubt, an
Unrestricted Subsidiary);

provided that no governing agreement with respect to any Indebtedness otherwise
permitted by this Section 6.03(c) shall contain Intercompany Restrictions.

For purposes of determining compliance with this Section 6.03, if an item of
Indebtedness meets the criteria of more than one of the categories of
Indebtedness permitted above, the Borrower will, it its discretion, classify (or
later classify) in whole or in part such item of Indebtedness in any manner that
complies with this Section 6.03, and such item of Indebtedness or a portion
thereof may be classified (or later upon written notice to the Lender
reclassified) in whole or in part as having been incurred under more than one of
the applicable clauses above.

6.04 Mergers; Sale of Assets. Merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease (as a lessor) or otherwise dispose of (in one transaction or in
a series of related transactions) all (or substantially all) of its assets, or
all or substantially all of the stock of or other equity interest in any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), unless:
(a)at the time thereof and immediately after giving effect thereto no Default or
Event of Default shall have occurred and be continuing, and (b)if the Borrower
is involved in any such transaction, it is the surviving or resultant entity or
the recipient of any such sale, transfer, lease or other disposition of assets,
and if a Subsidiary is involved in any such transaction, such Subsidiary is the
surviving or resultant entity or the recipient of any such sale, transfer, lease
or other disposition of assets; provided, however, that in no event shall any
such merger, consolidation, sale, transfer, lease or other disposition whether
or not otherwise permitted by this Section 6.04 have the effect of releasing the
Borrower from any of its obligations and liabilities under this Agreement.

6.05 Consolidated Leverage Ratio. As of the end of each applicable four-quarter
period, the Borrower shall maintain a ratio of (a)(i)Consolidated Funded Debt
plus, without duplication, (ii)the principal amount of Funded Debt owed by the
Borrower to Subsidiaries which does not constitute Qualifying Subordinated
Indebtedness to (b)Pro Forma EBITDA of no greater than (i)during an Acquisition
Period 5.50 to 1.00, and (ii)during any period other than an Acquisition Period
as follows: (A)for periods ending on or before March 31, 2010, 5.25 to 1.00, and
(B)for periods ending June 30, 2010 and thereafter, 5.00 to 1.00; provided, that
if at the end of any such applicable four-quarter period the Borrower shall not
have maintained such ratio, the Borrower will have a period of 30 days following
the later of the date a Responsible Officer has knowledge that such ratio has
not been satisfied at the end of such period and 30 days following the end of
such period, to cure such failure on a pro forma basis by satisfying the
following clauses (i) or (ii), or any combination of such clauses, by
(1)obtaining an equity contribution which qualifies as equity under GAAP or
(2)incurring Qualifying Subordinated Indebtedness in a sufficient amount that
had the Borrower had such additional equity or Qualifying Subordinated
Indebtedness proceeds, or a combination of both, at or prior to the end date of
such applicable four-quarter period, the Borrower would have been in compliance
with this Section 6.05 for such four-quarter period and, if the Borrower obtains
such equity or such Qualifying Subordinated

 

33



--------------------------------------------------------------------------------

Indebtedness proceeds, or any combination thereof, during such cure period, but
in no event shall such period end later than 60 days following the end of the
corresponding ending four-quarter period, then it will be deemed to be in
compliance with this Section 6.05 as of the end of such four quarter period.

6.06 Indebtedness of Non-OLP Subsidiaries. As of the end of each fiscal quarter,
the aggregate amount of Indebtedness of the Non-OLP Subsidiaries (other than
Non-OLP Inter-Company Indebtedness) shall not exceed an amount (the “Non-OLP
Indebtedness Limitation”) equal to 0.5 times Non-OLP Pro Forma EBITDA for the
four quarters then ended; provided, that to the extent that such Indebtedness of
the Non-OLP Subsidiaries does exceed the Non-OLP Indebtedness Limitation (the
amount of such excess being referred to this Section 6.06 as “excess
Indebtedness”) at quarter-end, the Non-OLP Subsidiaries may cure such excess
Indebtedness by satisfying the following clause (i) or clause (ii), or any
combination of such clauses, within 30 days following the later of the date a
Responsible Officer has knowledge of such non-compliance and 30 days following
the end of such quarter (but in no event shall the cure period extend beyond the
date that is 60 days after the end of such quarter) (i)by receiving an infusion
of cash or cash equivalents in an amount that (when added to all other cash and
cash equivalents then being held by Non-OLP Subsidiaries pursuant to this
Section 6.06) equals such excess Indebtedness (or portion thereof cured pursuant
to this clause (i)), which cash or cash equivalents shall be held by Non-OLP
Subsidiaries until the calculation is done pursuant to this Section 6.06 at the
end of the next quarter, or (ii)by reducing the aggregate outstanding amount of
Indebtedness of the Non-OLP Subsidiaries by an amount equal to such excess
Indebtedness less the amount of cash or cash equivalents infused for such
quarter-end pursuant to the preceding clause (i), if any. If the Non-OLP
Subsidiaries so timely cure such excess Indebtedness by making such infusion or
reduction, or both as applicable, the Non-OLP Subsidiaries shall be deemed to be
in compliance with this Section 6.06 as of such quarter-end date.

6.07 Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries. As of the end of each fiscal quarter, the aggregate amount of
Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries (other than OLP Inter-Company Indebtedness) shall not exceed an
amount (the “OLP Indebtedness Limitation”) equal to 60% of the outstanding
consolidated capitalization (calculated without regard to noncash adjustments to
equity) of the Operating Partnership and the Operating Partnership Subsidiaries
as of such quarter-end date; provided, that to the extent that outstanding
Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries (other than OLP Inter-Company Indebtedness) does exceed the OLP
Indebtedness Limitation (the amount of such excess being referred to this
Section 6.07 as “excess Indebtedness”) at quarter-end, the Operating Partnership
and the Operating Partnership Subsidiaries may cure such excess Indebtedness by
satisfying the following clause (i) or clause (ii), or any combination of such
clauses, within 30 days following the later of the date a Responsible Officer
has knowledge of such non-compliance and 30 days following the end of such
quarter (but in no event shall the cure period extend beyond the date that is 60
days after the end of such quarter): (i)by receiving an infusion of cash or cash
equivalents in an amount that (when added to all other cash and cash equivalents
then being held by the Operating Partnership and the Operating Partnership
Subsidiaries pursuant to this Section 6.07) equals such excess Indebtedness (or
portion thereof cured pursuant to this clause (i)), which cash or cash
equivalents shall be held by the Operating Partnership and the

 

34



--------------------------------------------------------------------------------

Operating Partnership Subsidiaries until the calculation is done pursuant to
this Section 6.07 at the end of the next quarter, or (ii)by reducing the
aggregate outstanding amount of Indebtedness of the Operating Partnership and
the Operating Partnership Subsidiaries by an amount equal to such excess
Indebtedness less the amount of cash or cash equivalents infused for such
quarter-end pursuant to the preceding proviso, if any. If the Operating
Partnership and the Operating Partnership Subsidiaries so timely cure such
excess Indebtedness by making such infusion or reduction, or both as applicable,
the Operating Partnership and the Operating Partnership Subsidiaries shall be
deemed to be in compliance with this Section 6.07 as of such quarter-end date.

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

7.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i)when and as required to be paid
herein, any amount of principal of any Loan, or (ii)within five Business Days
after the same becomes due, any interest on any Loan, or any facility,
utilization or other fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; provided, in each case, that the Borrower shall
have received sufficient funds under the B1 Credit Agreement to make such
payment; or

(b) Specific Covenants. The Borrower shall fail to perform, observe or comply
with any term, covenant or agreement contained in any of Sections 6.05, 6.06 and
6.07; or

(c) Cross-Default. (i)The Borrower or any Subsidiary other than, for the
avoidance of doubt, an Unrestricted Subsidiary (A)fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise), inclusive of any grace, extension, forbearance or similar period,
in respect of any Indebtedness having an aggregate principal amount (including
undrawn or available amounts and including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B)fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, for a
period beyond the applicable grace, cure, extension, forbearance or other
similar period the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or the beneficiary or
beneficiaries of any applicable Guarantee Obligation (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased or redeemed (automatically or otherwise) prior to its
stated maturity, or such Guarantee Obligation to become payable or cash
collateral in respect thereof to be demanded; or (ii)there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A)any event of default under such Swap Contract as to which the Borrower
or any Subsidiary other than, for the avoidance of doubt, an Unrestricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B)any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary other than, for the avoidance of doubt, an
Unrestricted Subsidiary is

 

35



--------------------------------------------------------------------------------

an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary other than, for the avoidance of
doubt, an Unrestricted Subsidiary as a result thereof is greater than the
Threshold Amount; or

(d) Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding.

7.02 Remedies Upon Event of Default. If any Event of Default occurs and is then
continuing, the Lender may:

(a) declare the Commitment of the Lender to make Loans to be terminated,
whereupon such commitment and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself all rights and remedies available to it under
the Loan Documents or applicable law to enforce its rights to the proceeds of
any repayment by Series AC under the B1 Credit Agreement;

provided, however, that upon the occurrence of any event specified in subsection
(d) of Section 7.01 with respect to the Borrower, the obligation of the Lender
to make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Lender; provided further, that the sole recourse for the Lender’s repayment of
any and all Obligations under this Agreement shall be the repayment proceeds
received by the Borrower pursuant to the B1 Credit Agreement. Notwithstanding
anything to the contrary in this Agreement, under no circumstances shall the
Borrower be liable to the Lender for any amounts due under this Agreement in
excess of the amounts received by the Borrower pursuant to the B1 Credit
Agreement, nor shall Borrower be obligated to make any payment due under this
Agreement at any time that Borrower shall not have received sufficient funds
pursuant to the B1 Credit Agreement to make such payment at such time.

ARTICLE VIII

MISCELLANEOUS

8.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Lender and the
Borrower, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

36



--------------------------------------------------------------------------------

8.02 Notices and Other Communications; Facsimile Copies.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: if to
the Borrower or the Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 8.02;

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lender
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites), provided that the foregoing shall not apply to
notices to the Lender if such Lender has notified the Borrower that it is
incapable of receiving notices by electronic communication.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of the Borrower and the Lender may change its
address, telecopier, e-mail address or telephone number for notices and other
communications hereunder by notice to the other party hereto.

(d) Effectiveness of Facsimile Documents and Signatures. Signature pages to Loan
Documents may be delivered by facsimile transmission or electronic mail. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on the Borrower and the

 

37



--------------------------------------------------------------------------------

Lender. The Lender may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
document or signature delivered by facsimile transmission or electronic mail.

8.03 No Waiver; Cumulative Remedies. No failure by the Lender to exercise, and
no delay by such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

8.04 Payments Set Aside. To the extent that the Borrower makes a payment to the
Lender and such payment or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made.

8.05 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Lender. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lender. The Lender may at any time assign all of its rights
and obligations under this Agreement (including all of its Commitment and the
Loans at the time owing to it). The party to each assignment shall execute and
deliver to the Lender an Assignment and Assumption Agreement substantially in
the form of Exhibit C. No such assignment shall be made to the Borrower or any
of the Subsidiaries. No such assignment shall be made to a natural person. From
and after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and have the rights and
obligations of the Lender under this Agreement, and the assigning Lender
thereunder shall be released from its obligations under this Agreement and shall
cease to be a party hereto, but shall continue to be entitled to the benefits of
Section 2.14 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrower (at its expense)
shall execute and deliver new or replacement Notes to the assignee Lender, and
if the assigning Lender holds a Note, it shall, contemporaneous with the
Borrower’s delivery of a new or replacement Note, deliver such Note to the
Borrower, marked “Cancelled”.

 

38



--------------------------------------------------------------------------------

8.06 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum amount, or be computed at a rate
that exceeds the maximum rate, of non-usurious interest permitted by applicable
Law (the “Maximum Rate”). If the Lender shall contract for, charge, receive,
reserve or take interest in an amount or at a rate that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower, and in no event
shall the Borrower or any other Person ever be liable for unearned interest or
ever be required to pay interest in excess of the Maximum Rate. In determining
whether the interest contracted for, charged, received, reserved or taken by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a)characterize any payment that is not principal as an expense,
fee, or premium rather than interest, (b)exclude voluntary prepayments and the
effects thereof, and (c)amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Obligations. If the Laws of the State of Texas are applicable for purposes
of determining the “Maximum Rate”, then that term means the “indicated rate
ceiling” from time to time in effect under Chapter 303 of the Texas Finance
Code. The Borrower agrees that Chapter 346 of the Texas Finance Code does not
apply to any Borrowing.

8.07 Counterparts. This Agreement may be executed in one or more counterparts
and by the different parties hereto on separate counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

8.08 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lender in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

8.09 Severability. Any provision of this Agreement and the other Loan Documents
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

8.10 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

39



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER AND THE LENDER EACH
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER AND THE LENDER EACH IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

8.11 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

8.12 USA PATRIOT Act Notice. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender, as applicable, to identify the Borrower in accordance with the
Act.

8.13 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

8.14 Limited Recourse. Neither any director, officer or employee of the Borrower
or any of its Affiliates nor any partner thereof, shall have any liability for
any obligation of the Borrower under this Agreement or for any claim based on,
in respect of, or by reason of, such obligation or its creation. It is
acknowledged by the parties hereto that (a) the sole source of payment on the
Obligations shall be the proceeds of the payments received by the Borrower under
the B1 Credit Agreement and (b) notwithstanding anything in this Agreement or
any other Loan Document to the contrary, Borrower shall only be liable to Lender
for the Obligations to the extent Borrower has received funds under the B1
Credit Agreement to satisfy such Obligations.

(Signature pages follow)

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.

 

ENBRIDGE ENERGY PARTNERS, L.P.,   By:     Enbridge Energy Management, L.L.C., as
    delegate of Enbridge Energy Company, Inc.,     its general partner   By:  
/s/ TERRANCE L. MCGILL     Terrance L. McGill     President ENBRIDGE ENERGY
COMPANY, INC., as Lender   By:   /s/ STEPHEN J. J. LETWIN     Stephen J. J.
Letwin     Managing Director

Signature Page to

A1 Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.05

MATERIAL EVENTS

None.

Schedule 4.05 to

A1 Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING LIENS

None.

Schedule 6.01 to

A1 Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.03

EXISTING INDEBTEDNESS

 

(a) Existing Indebtedness of the Borrower

Commercial paper from time to time issued by the Borrower pursuant to its
commercial paper program from time to time in effect.

5.875% senior notes due 2016 in the aggregate principal amount of $300 million.

5.35% senior notes due 2014 in the aggregate principal amount of $200 million.

6.30% senior notes due 2034 in the aggregate principal amount of $100 million.

4.75% senior notes due 2013 in the aggregate principal amount of $200 million.

5.95% senior notes due 2033 in the aggregate principal amount of $200 million.

6.50% Series A notes due 2018 in the aggregate principal amount of $400 million.

7.50% Series A notes due 2038 in the aggregate principal amount of $400 million.

9.875% senior notes due 2019 in the aggregate principal amount of $500 million.

8.05% Fixed/Floating Rate Junior Subordinated Notes due 2067 in the aggregate
principal amount of $400 million.

Senior unsecured zero coupon notes due 2022, issued for initial proceeds of $200
million and yielding 5.36% on a semi-annual compound basis.

The 2007 Credit Facility.

Credit Agreement, dated as of December 18, 2007, between the Borrower and
Enbridge (U.S.) Inc.

Credit Agreement, dated as of April 9, 2009, among the Borrower, Barclays Bank
PLC, as administrative agent, and the other agents and lenders party thereto.

Credit Agreement, dated as of April 9, 2009, between the Borrower and Enbridge
(U.S.) Inc., as administrative agent and as lender.

 

(b) Existing Indebtedness of Non-OLP Subsidiaries

None.

Schedule 6.03 to

A1 Credit Agreement



--------------------------------------------------------------------------------

(c) Existing Indebtedness of the Operating Partnership and the Operating
Partnership Subsidiaries

The Mortgage Notes.

The Senior Unsecured Notes.

Schedule 6.03 to

A1 Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 8.02

LENDER’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

BORROWER

Enbridge Energy Partners, L.P.

1100 Louisiana, Suite 3300

Houston, Texas 77002-5217

Attention:   Chris Kaitson   Associate General Counsel Telephone:   713.650.8900
Facsimile:   713.650.2232

Electronic Mail:         Chris.Kaitson@enbridge.com

With a copy to:

Enbridge Energy Partners, L.P.

c/o Enbridge Inc.

3000, 425-1st Street SW

Calgary, Alberta, Canada

T2P 3L8

Attention:   Jonathan Rose   Treasurer Telephone:   403.231.7392 Facsimile:  
403.231.4848

Electronic Mail:         jonathan.rose@enbridge.com

ENBRIDGE ENERGY COMPANY, INC.

Enbridge Energy Company, Inc.

1100 Louisiana, Suite 3300

Houston, Texas 77002-5217

Attention:   Chris Kaitson   Associate General Counsel Telephone:   713.650.8900
Facsimile:   713.650.2232

Electronic Mail:         Chris.Kaitson@enbridge.com

Schedule 8.02 to

A1 Credit Agreement



--------------------------------------------------------------------------------

With a copy to:

Enbridge Energy Company Inc.

c/o Enbridge Inc.

3000, 425-1st Street SW

Calgary, Alberta, Canada

T2P 3L8

Attention:   Jonathan Rose   Treasurer Telephone:   403.231.7392 Facsimile:  
403.231.4848

Electronic Mail:         jonathan.rose@enbridge.com

Schedule 8.02 to

A1 Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF A1 LOAN NOTICE

Date:                 ,         

 

To: Enbridge Energy Company, Inc., as Lender

Ladies and Gentlemen:

Reference is made to that certain A1 Credit Agreement, dated as of July 31, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), between Enbridge Energy Partners, L.P. (the “Borrower”) and
the Lender from time to time party thereto.

The undersigned hereby requests (select one):

¨   A Borrowing of Loans                     ¨   A conversion or continuation of
Loans

 

  1. On                                                   (a Business Day).

 

  2. In the amount of $                                

 

  3. Comprised of                                          
                           

Type of Loan requested

 

  4. For Fixed Period Eurodollar Rate Loans: with an Interest Period of
             months.

After giving effect to the Borrowing requested, the aggregate amount for all
Loans do not exceed the amount of the Lender’s Commitment.

 

BORROWER ENBRIDGE ENERGY PARTNERS, L.P.,   By:     Enbridge Energy Management,
L.L.C.,     as delegate of Enbridge Energy Company, Inc., its general partner  
By:             Terrance L. McGill         President

Exhibit A to

A1 Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF A1 PROMISSORY NOTE

 

$400,000,000.00    July 31, 2009

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of Enbridge Energy Company, Inc. (the “Lender”), on the Maturity Date
(as defined in the Credit Agreement referred to below) the principal amount of
four hundred million Dollars ($400,000,000.00), or such lesser principal amount
of Loans (as defined in such Credit Agreement) due and payable by the Borrower
to the Lender on the Maturity Date under that certain A1 Credit Agreement, dated
as of July 31, 2009 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), between the Borrower and the
Lender from time to time party thereto.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Credit Agreement.
All payments of principal of and interest on this Note shall be made to the
Lender in Dollars in immediately available funds at the Lender’s Office. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and is subject to optional prepayment in whole or in
part as provided therein. During the continuance of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

Exhibit B to

A1 Credit Agreement



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

ENBRIDGE ENERGY PARTNERS, L.P., By:     Enbridge Energy Management, L.L.C.,   as
delegate of Enbridge Energy Company, Inc.,   its general partner   By:         
    Terrance L. McGill         President

Exhibit B to

A1 Credit Agreement



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of Loan
Made    Amount of Loan
Made    End of Interest
Period    Amount of
Principal or
Interest Paid This
Date    Outstanding
Principal Balance
This Date    Notation Made By                                                   
                                                                                
                                                                                
                                                                                
                                                                                
                                                                          

Exhibit B to

A1 Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Assignor as contemplated below (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:     2.    Assignee:     3.    Borrower:   Enbridge Energy
Partners, L.P. 4.    Credit Agreement:   The A1 Credit Agreement, dated as of
July 31, 2009, between Enbridge Energy Partners, L.P. and Enbridge Energy
Company, Inc. 5.    Assigned Interest:  

 

Assignor

  

Assignee

  

Facility Assigned

  

Aggregate
Amount of
Commitment/Loans
for all Lenders

  

Amount of
Commitment/Loans
Assigned

  

CUSIP
Number

                                            

Exhibit C to

A1 Credit Agreement



--------------------------------------------------------------------------------

  [6.

Trade Date:     ]1

Effective Date:             , 20     [TO BE INSERTED BY ASSIGNOR AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Name:     Title:    

 

ASSIGNEE [NAME OF ASSIGNEE] By:     Name:     Title:    

 

1

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

Exhibit C to

A1 Credit Agreement



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 8.05(b) of the Credit Agreement,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vii) if it is a foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with the terms all of the obligations which by the terms of the Loan
Documents are required to be performed by it as a Lender.

Exhibit C to

A1 Credit Agreement



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Borrower shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

Exhibit C to

A1 Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SUBORDINATION AGREEMENT

This AGREEMENT made as of the              day of             ,              by
                            , a              (the “Subordinated Creditor”), in
favor Enbridge Energy Company, Inc., a Delaware corporation (the “Senior
Lender”).

WHEREAS, Enbridge Energy Partners, L.P., a Delaware limited partnership (the
“Obligor”), is or may become indebted to the Senior Lender under or in
connection with the Credit Agreement (defined below); and

WHEREAS, the Subordinated Creditor is or may become a lender to the Obligor; and

WHEREAS, the Subordinated Creditor has agreed to postpone and subordinate the
Indebtedness of the Obligor owed to the Subordinated Creditor and listed on
Annex A attached hereto, and all interest, fees and other amounts owing in
connection therewith (the “Obligor Debt”) on the terms and provisions herein set
forth.

NOW, THEREFORE, in consideration of the sum of $1.00 now paid by the Senior
Lender and other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged by the Subordinated Creditor), the Subordinated
Creditor hereby agrees as follows:

ARTICLE 1

INTERPRETATION

1.1 Definitions. In this Agreement, including the recitals, capitalized terms
used herein, and not otherwise defined herein, shall have the meanings
attributed to such terms in the A1 Credit Agreement dated as of July 31, 2009,
between Enbridge Energy Partners, L.P., as Borrower, and the Lender from time to
time party thereto (as such agreement may be amended, modified, supplemented,
restated or refinanced from time to time, the “Credit Agreement”). In addition,
the following terms shall have the following meanings:

(a) “Beneficiary” means, at each relevant time of determination, each of (i) the
holders of Senior Indebtedness and (ii) the holders of other senior unsecured
debt of the Obligor for the benefit of whom a subordination agreement in form
and substance substantially the same as this Agreement has been executed and
delivered by the Subordinated Creditor and is in effect (“Other Senior
Indebtedness”)2; and in each case that any such holders or group thereof are
represented by an agent, shall mean such agents for the benefit of such
respective holders.

 

2

Clause (i) of the definition of “Beneficiary” in the subordination agreement
delivered for the benefit of holders of Other Senior Indebtedness may read as
follows: “(i) the holders of Senior Indebtedness for the benefit of whom a
subordination agreement has been executed and delivered by the Subordinated
Creditor and is in effect,”.

Exhibit D to

A1 Credit Agreement



--------------------------------------------------------------------------------

(b) “Beneficiary Indebtedness” means, at each relevant time of determination,
the aggregate outstanding amount of Senior Indebtedness and Other Senior
Indebtedness of the Obligor owed to any Beneficiary.

(c) “Obligor Debt” has the meaning set forth in the third WHEREAS clause of this
Agreement.

(d) “Other Senior Indebtedness” has the meaning set forth in Section 1.1(a).

(e) “Senior Indebtedness” means the aggregate of all Obligations owing from time
to time by the Obligor to the Senior Lender under the Credit Agreement and the
other Loan Documents, whether present or future, direct or indirect, contingent
or otherwise (including any interest accruing thereon after the date of filing
any petition by or against the Obligor in connection with any bankruptcy or
other proceeding and any other interest that would have accrued thereon but for
the commencement of such proceeding).

(f) “Subordinated Indebtedness” means the aggregate Obligor Debt owing from time
to time by the Obligor to the Subordinated Creditor, whether present or future,
direct or indirect, contingent or otherwise.

1.2 Headings. The division of this Agreement into articles, sections, paragraphs
and other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation hereof.

1.3 Interpretation. In this Agreement:

(a) the terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar
expressions refer, unless otherwise specified, to this Subordination Agreement
taken as a whole and not to any particular article, section, subsection or
paragraph;

(b) words importing the singular number or masculine gender shall include the
plural number or the feminine or neuter genders, and vice versa;

(c) all references to “Articles” and “Sections” refer, unless otherwise
specified, to articles, sections, subsections or paragraphs of this Agreement,
as the case may be; and

(d) words and terms denoting inclusiveness (such as “include” or “includes” or
“including”), whether or not so stated, are not limited by their context or by
the words or phrases which precede or succeed them.

1.4 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York. The Subordinated Creditor
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York and the United States Federal courts sitting in Southern District of
the State of New York, without prejudice to the rights of the Senior Lender to
take proceedings in any other jurisdiction.

Exhibit D to

A1 Credit Agreement



--------------------------------------------------------------------------------

1.5 Severability. If any provision of this Agreement shall be invalid, illegal
or unenforceable in any respect in any jurisdiction, it shall not affect the
validity, legality or enforceability of such provision in any other jurisdiction
or the validity, legality or enforceability of any other provision of this
Agreement.

1.6 Time of the Essence. Time shall be of the essence of this Agreement.

ARTICLE 2

POSTPONEMENT AND SUBORDINATION OF PAYMENT

2.1 General Postponement and Subordination. Except as specifically provided for
in Article 3:

(a) the Subordinated Indebtedness shall be and is hereby expressly postponed and
made subordinate in right of payment to the prior payment in full in cash of the
Senior Indebtedness and termination of the Commitments under the Credit
Agreement; and

(b) the Subordinated Creditor shall not accept any repayment, prepayment or
other satisfaction of all or any portion of the Subordinated Indebtedness
(whether in cash, property or securities) prior to the payment in full in cash
of the Senior Indebtedness and termination of the Commitments under the Credit
Agreement.

2.2 Priority of Senior Indebtedness on Dissolution or Insolvency. In the event
of any dissolution, winding up, liquidation, readjustment, reorganization,
bankruptcy, insolvency, receivership or other similar proceedings (a
“Proceeding”) relating to the Obligor, or any of its property (whether voluntary
or involuntary, partial or complete), or any other marshalling of the assets and
liabilities of the Obligor, the Beneficiary Indebtedness shall first be paid in
full in cash before the Subordinated Creditor shall be entitled to receive or
retain any payment or distribution in respect of the Subordinated Indebtedness.
In such event, in order to implement the foregoing, but subject always to the
provisions of Section 7.1(a):

(a) the Subordinated Creditor shall promptly file a claim or claims, in the form
required in such proceedings, for the full outstanding amount of the
Subordinated Indebtedness, and shall cause said claim or claims to be approved
and all payments and other distributions in respect thereof to be made directly
to the Beneficiaries, ratably according to the aggregate amounts remaining
unpaid on account of the Beneficiary Indebtedness held by each of them;

(b) the Subordinated Creditor hereby irrevocably agrees that the Beneficiaries
may, at their sole discretion, in the name of the Subordinated Creditor or
otherwise, demand, sue for, collect, receive and receipt for any and all such
payments or distributions, and any such receipts shall be distributed to the
Beneficiaries according to the aggregate amounts remaining unpaid on account of
the respective Beneficiary Indebtedness held by them, and file, prove and vote
or consent in any Proceeding with respect to any and all claims of the
Subordinated Creditor relating to the Subordinated Indebtedness;

Exhibit D to

A1 Credit Agreement



--------------------------------------------------------------------------------

(c) In any bankruptcy or other Proceeding in respect of the Obligor, the
Subordinated Creditor shall not, unless otherwise agreed by the Beneficiaries,
(i) file any motion, application or other pleading seeking affirmative relief,
including without limitation for the appointment of a trustee or examiner, for
the conversion of the case to a liquidation proceeding, for the substantive
consolidation of the Obligor’s bankruptcy case with the case of any other
entity, for the creation of a separate official committee representing only the
Subordinated Creditor or any other form of affirmative relief of any other kind
or nature, or (ii) file any objection or other responsive pleading opposing any
relief requested by any Beneficiary; and

(d) The Subordinated Creditor shall execute and deliver to the Beneficiaries or
their representative such further proofs of claim, assignments of claim and
other instruments confirming the authorization referred to in the foregoing
clause (b), and any powers of attorney confirming the rights of the
Beneficiaries arising hereunder, and shall take such other actions as may be
requested by the Beneficiaries or their representative in order to enable the
Beneficiaries or their representative to enforce any and all claims in respect
of the Subordinated Indebtedness.

Payments Held in Trust. If, notwithstanding the provisions of this Agreement,
any payment or distribution of any character (whether in cash, securities, or
other property) or any security shall be received by the Subordinated Creditor
in contravention of the terms of this Agreement, such payment, distribution or
security shall not be commingled with any asset of the Subordinated Creditor,
shall be held in trust for the benefit of, and shall be paid over or delivered
or transferred to, the Beneficiaries, or their representative, ratably according
to the aggregate amounts remaining unpaid on account of the Beneficiary
Indebtedness held by each of them, for application to the payment of all
Beneficiary Indebtedness then remaining unpaid, until all such Beneficiary
Indebtedness shall have been paid in full.

Payment in Full on Senior Indebtedness. For purposes of this Agreement, the
Senior Indebtedness shall not be deemed to have been paid in full until the
Senior Lender shall have received full payment of the Senior Indebtedness in
cash and all Commitments of the Senior Lender under the Credit Agreement shall
have irrevocably terminated.

2.3 Legend on Subordinated Debt Instruments. The Subordinated Creditor shall,
substantially simultaneously with the execution and delivery hereof, cause a
conspicuous legend to be placed on each of the instruments evidencing
Subordinated Indebtedness to the following effect:

“This instrument and the indebtedness evidenced hereby is subordinated, in the
manner and to the extent set forth in an agreement dated                     ,
         (as such agreement may from time to time be amended, restated,
modified, or supplemented, the “Subordination Agreement”), by the maker and
payee of this instrument in favor of the “Lender” referred to therein, to all
Senior Indebtedness as defined therein), and each holder of this instrument, by
its acceptance hereof, shall be bound by the Subordination Agreement.”

Exhibit D to

A1 Credit Agreement



--------------------------------------------------------------------------------

and upon request by the Senor Lender deliver a copy of each of the instruments
evidencing Subordinated Debt, as so marked, to the Lender within 60 days
following such request.

2.4 Application of Payments. All payments and distributions received by the
Senior Lender in respect of the Subordinated Indebtedness, to the extent
received in or converted into cash, may be applied by the Senior Lender first to
the payment of any and all expenses (including reasonable legal fees and
expenses) paid or incurred by the Senior Lender in enforcing this Agreement, or
in endeavoring to collect or realize upon any of the Subordinated Indebtedness
or any collateral security therefor, and any balance thereof shall, solely as
between the Subordinated Creditor and the Senior Lender, be applied by the
Senior Lender in such order of application as the Senior Lender may from time to
time select, toward the payment of the Senior Indebtedness remaining unpaid.

ARTICLE 3

PERMITTED PAYMENTS

3.1 Permitted Payments. At any time other than during the continuation of a
Default or Event of Default under the Credit Agreement, the Subordinated
Creditor shall, subject to Section 2.2, be entitled to receive payments on
account of any Subordinated Indebtedness in accordance with the terms of such
Subordinated Indebtedness.

ARTICLE 4

SUBROGATION

4.1 Restriction on Subrogation. The Subordinated Creditor shall not exercise any
rights which it may acquire by way of subrogation or contribution under this
Agreement, as a result of any payment made hereunder or otherwise, until this
Agreement has ceased to be effective in accordance with Section 7.1(a).

4.2 Transfer by Subrogation. If (a) the Senior Lender receives payment of any of
the Subordinated Indebtedness, (b) the Senior Indebtedness has been paid in full
in cash and (c) there are no further Commitments outstanding under the Credit
Agreement, then the Senior Lender will, at the Subordinated Creditor’s request
and expense, execute and deliver to the Subordinated Creditor appropriate
documents, without recourse and without representation or warranty (except as to
their right to transfer such Senior Indebtedness and related security free of
encumbrances created by the Senior Lender), necessary to evidence the transfer
by subrogation to the Subordinated Creditor of an interest in its Senior
Indebtedness and any security held therefor resulting from such payment of the
Subordinated Indebtedness to the Senior Lender.

Exhibit D to

A1 Credit Agreement



--------------------------------------------------------------------------------

ARTICLE 5

DEALINGS WITH BORROWER

5.1 Restriction Dealings by Subordinated Creditor. Except with the prior written
consent of the Senior Lender, the Subordinated Creditor shall not:

(a) assign all or any portion of the Subordinated Indebtedness in favor of any
Person other than the Senior Lender unless such Person has agreed in writing
with the Senior Lender to be bound by the provisions hereof in the place and
stead of the Subordinated Creditor; or

(b) commence, or join with any other Person in commencing, any Proceeding
respecting the Obligor or any Subsidiary of the Obligor.

5.2 Permitted Dealings by Senior Lender. Notwithstanding anything in this
Agreement, the Subordinated Creditor acknowledges that the Senior Lender shall
be entitled to:

(a) lend monies or otherwise extend credit or accommodations to the Obligor as
part of the Senior Indebtedness or otherwise;

(b) agree to any change in, amendment to, waiver of, or departure from, any term
of the Credit Agreement or any other Loan Document including, without
limitation, any amendment, renewal or extension of such agreement or increase in
the payment obligations of the Obligor under any such Loan Documents;

(c) grant time, renewals, extensions, releases, discharges or other indulgences
or forbearances to the Obligor in respect of the Senior Indebtedness;

(d) waive timely and strict compliance with or refrain from exercising any
rights under or relating to the Senior Indebtedness;

(e) accept or make any compositions, arrangements, plans of reorganization or
compromises with any Person as the Senior Lender may deem appropriate in
connection with the Senior Indebtedness;

(f) change, whether by addition, substitution, removal, succession, assignment,
grant of participation, transfer or otherwise, the Senior Lender;

(g) acquire, give up, vary, exchange, release, discharge or otherwise deal with
or fail to deal with any security interests, guaranties or collateral relating
to any Senior Indebtedness, this Agreement or any other Loan Document or allow
the Obligor or any other Person to deal with the property which is subject to
such security interests, guaranties or collateral, all as the Senior Lender may
deem appropriate; and/or

(h) abstain from taking, protecting, securing, registering, filing, recording,
renewing, perfecting, insuring or realizing upon any security interests,
guaranties or collateral for any Senior Indebtedness; and no loss in respect of
any of the security

Exhibit D to

A1 Credit Agreement



--------------------------------------------------------------------------------

interests or guaranties received or held for and on behalf of the Senior Lender,
whether occasioned by fault, omission of negligence of any kind, whether of the
Senior Lender or otherwise, shall in any way limit or impair the liability of
the Subordinated Creditor or the rights of the Senior Lender under this
Agreement;

all of which may be done without notice to or consent of the Subordinated
Creditor and without impairing, releasing or otherwise affecting any rights or
obligations of the Subordinated Creditor hereunder or any rights of the Senior
Lender hereunder.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties. The Subordinated Creditor hereby represents
and warrants to the Senior Lender that:

(a) the Subordinated Creditor is a [corporation] duly incorporated or
amalgamated, as the case may be, and validly existing under the laws of its
jurisdiction of incorporation or amalgamation, as the case may be;

(b) the Subordinated Creditor has all necessary [corporate] power and authority
to enter into this Agreement;

(c) the Subordinated Creditor has taken all necessary [corporate] action to
authorize the creation, execution, delivery and performance of this Agreement;

(d) this Agreement constitutes a valid and legally binding obligation of the
Subordinated Creditor, enforceable against the Subordinated Creditor in
accordance with its terms, subject as to enforcement to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and general equity principles; and

(e) neither the execution and delivery of this Agreement, nor compliance with
the terms and conditions hereof (i) will result in a violation of the articles
or by-laws of the Subordinated Creditor or any resolutions passed by the board
of directors or shareholders of the Subordinated Creditor or any applicable law,
order, judgment, injunction, award or decree; (ii) will result in a breach of,
or constitute a default under, any loan agreement, indenture, trust deed or any
other material agreement or instrument to which the Subordinated Creditor is a
party or by which its or its assets are bound; or (iii) requires any approval or
consent of any governmental authority having jurisdiction except such as have
already been obtained and are in full force and effect.

Exhibit D to

A1 Credit Agreement



--------------------------------------------------------------------------------

ARTICLE 7

CONTINUING SUBORDINATION

7.1 Continuing Subordination; Reinstatement. This Subordination Agreement shall
create a continuing subordination and shall:

(a) remain in full force and effect until the Senior Lender has received payment
in cash of the full amount of the Senior Indebtedness and no further Commitments
are outstanding under the Credit Agreement; provided, however, that
Section 5.1(b) shall remain in effect until 91 days after such time;

(b) be binding upon the Subordinated Creditor and its successors and assigns;
and

(c) inure, together with the rights and remedies of the Senior Lender, to the
benefit of and be enforceable by the Senior Lender and its successors and
assigns for their benefit and for the benefit of any other Person entitled to
the benefit of any Loan Documents from time to time, including any permitted
assignee of some or all of the Loan Documents.

Subordinated Creditor agrees that following such termination this Subordination
Agreement shall be automatically reinstated if for any reason any payment made
on the Senior Indebtedness is rescinded or must be otherwise restored by the
Senior Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

7.2 Other Obligations Not Affected. The subordination provided for herein is in
addition to and not in substitution for any other agreement or any other
security by whomsoever given or at any time held by the Senior Lender in respect
of the Senior Indebtedness, and the Senior Lender shall at all times have the
right to proceed against or realize upon all or any portion of any other
agreement or any security or any other monies or assets to which the Senior
Lender may become entitled or have a claim in such order and in such manner as
the Senior Lender in its sole discretion may deem appropriate.

7.3 Acknowledgment of Documentation. The Subordinated Creditor hereby
acknowledges that it is familiar with and understands the terms of the Credit
Agreement and all other Loan Documents. The Subordinated Creditor shall ensure
that the Obligor provides such copies as the Subordinated Creditor wishes to
receive of all amendments, modifications or supplements to any of the
aforementioned documents and of any other documents, instruments or agreements
which are executed in the future pursuant to which Senior Indebtedness may
arise. The Senior Lender shall not in any manner have any obligation to ensure
such receipt nor shall lack of receipt in any way affect the absolute and
unconditional nature of the Subordinated Creditor’s obligations hereunder in
respect of the Senior Indebtedness thereby created or arising.

Exhibit D to

A1 Credit Agreement



--------------------------------------------------------------------------------

ARTICLE 8

GENERAL PROVISIONS

8.1 Notices. All notices and other communications provided for hereunder shall
be given in the form and manner prescribed by Section 8.02 of the Credit
Agreement. All such notices to the Subordinated Creditor may be given to the
Borrowers on behalf of the Subordinated Creditor and shall be sufficiently
delivered if so given.

8.2 Amendments and Waivers.

(a) No provision of this Agreement may be amended, waived, discharged or
terminated orally nor may any breach of any of the provisions of this Agreement
be waived or discharged orally, and any such amendment, waiver, discharge or
termination may only be made in writing signed by the Senior Lender, and if such
amendment is intended to bind the Subordinated Creditor, by the Subordinated
Creditor.

(b) No failure on the part of any party to exercise, and no delay in exercising,
any right, power or privilege hereunder shall operate as a waiver thereof unless
specifically waived in writing, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

(c) Any waiver of any provision of this Agreement or consent to any departure by
any party therefrom shall be effective only in the specific instance and for the
specific purpose for which given and shall not in any way be or be construed as
a waiver of any future requirement.

8.3 Assignment by Lenders. The Subordinated Creditor acknowledges and agrees
that the Senior Lender shall have the right to assign, sell, participate or
otherwise transfer all or any portion of its rights and benefits under the Loan
Documents (including this Agreement) without the consent of the Subordinated
Creditor. This Agreement shall extend to and inure to the benefit of the Senior
Leader and its respective successors and permitted assigns.

8.4 Assignment and Certain Other Actions by Subordinated Creditor. Until payment
in full of the Senior Indebtedness, the Subordinated Creditor shall not, without
the prior written consent of the Senior Lender (which consent may be arbitrarily
withheld), (a) accelerate the maturity of the Subordinated Indebtedness to a
date that is earlier than six (6) months after the Maturity Date as defined in
the Credit Agreement; (b) take any collateral security or guarantees for any
Subordinated Indebtedness; or (c) sell, assign, transfer, endorse, pledge,
encumber or otherwise dispose of any of the Subordinated Indebtedness, unless
the Subordinated Creditor gives the Senior Lender written notice thereof and
such sale, transfer, endorsement, pledge, encumbrance or other disposition is to
an Affiliate of the Obligor and is made expressly subject to this Subordination
Agreement.

8.5 Further Assurances. The Subordinated Creditor shall, at the request of the
Senior Lender but at the expense of the Subordinated Creditor, do all such
further acts and things and execute and deliver all such further documents as
the Senior Lender may reasonably require in order to fully perform and carry out
the terms of this Agreement.

Exhibit D to

A1 Credit Agreement



--------------------------------------------------------------------------------

8.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

8.7 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

IN WITNESS WHEREOF the Subordinated Creditor has caused this Agreement to be
executed by its duly authorized representative(s) as of the date first above
written.

 

Per:       Name:     Title:   Per:       Name:     Title:  

Exhibit D to

A1 Credit Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The undersigned hereby acknowledges the terms of the above Subordination
Agreement and covenants not to participate in any violation thereof.

 

ENBRIDGE ENERGY PARTNERS, L.P. By:   

Enbridge Energy Management, L.L.C., as

delegate of Enbridge Energy Company, Inc.,

its general partner

  By:       Name:        Title:    

Exhibit D to

A1 Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

Indebtedness

Exhibit D to

A1 Credit Agreement